 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation at their respective Kansas City, Missouri, and Kansas City,Kansas, establishments, and excluding all other employees and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]J. H. Rutter-Rex Manufacturing Company, Inc.andAmalgamatedClothing Workers of America,AFL-CIO.Cases Nos. 15-CA-721 and 15-CA-723. February 13,1956DECISION AND ORDEROn July 29,.1955, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (5) of the Act and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent and the General Counsel filedexceptions to the Intermediate Report and briefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications.The Charging Union was certified as the exclusive representative ofthe Respondent's employees on February 2, 1954, and then met withthe latter's representatives on three occasions in an attempt to negotiatea collective-bargaining contract.No agreement was reached; theemployees went on strike on April 21, 1954; and the parties never metagain.The principal issue presented here is whether, as alleged in thecomplaint, the Respondent refused to bargain with the Union in goodfaith, in violation of its obligation under the statute.The Trial Examiner found enough evidence in the events precedingthe inception of the strike to prove the basic allegation of the com-plaint.In its exceptions, the Respondent insists that it honestly at-tempted to reach agreement with the Union when it met with its repre-sentatives before the strike, and that therefore the complaint shouldbe dismissed.We agree with the Trial Examiner's ultimate conclusionin this case because, whether or not the Respondent's conduct before:'The Respondent also requested oral argument. In our opinion,the record,with theexceptions and briefs,fully present the issues and the positions of the parties.Accord-ingly, the request fororal arg.ale.,t is ncreby ue.iieu.115 NLRB No. 61. J.H. RUTTER-REX MANUFACTURING COMPANY,INC.389April 21 shows the commission of unfair labor practices, it is clear, onthe record as a whole, that the Respondent thereafter unlawfully re-fused to bargain with its employees' certified representative andthereby violated Section 8 (a) (5) of the Act.As set out in detail in the Intermediate Report, even before the Janu-ary 1954 election in which the Union established its majority status,the Respondent's president, J. H. Rutter, made speeches to the em-ployees in which he threatened to refuse to bargain with the Union andto close the plants down instead. In February, Rutter, and alsoFranklinton Superintendent J. E. Rutter, made similar speeches.Such coercive statements were clear violations of Section 8 (a) (1) ofthe Act, and the Trial Examiner correctly so found.If the record showed nothing more than these facts, it is arguable,although we find it unnecessary to decide, that the overall refusal-to-bargain allegation would fail.'Also, had the Respondent continuedto recognize its duty to meet and confer with the Union at the start ofthe strike and thereafter, this proceeding might never have been insti-tuted.However, the Respondent chose, instead, as it admits in its briefto the Board, to "abandon all efforts to bargain with the Union" as soonas the strike started.Accordingly, it refused to continue to recognizethe Union as the statutory representative of its employees, despite theUnion's telegraphic bargaining request received only 1 hour before thestrike, stating the Union's readiness "to negotiate our differences atyour convenience." IFrom the moment of the strike, the evidence of the Respondent'srejection of the very principle of collective bargaining is clear.Asdetailed -in the Intermediate Report, it sought to undermine theUnion's representative status by repeatedly interrogating the strikersconcerning their union activity and soliciting them to return to work.In malty instances, its representatives made threats of replacement,discharge, other reprisals, and even complete plant shutdown if they-refused to abandon the strike.They also promised various benefitsas rewards to returning strikers.And finally, without consulting the3The record shows that at the last conference between the parties a company repre-sentative made an ill-advised remark reflecting upon the integrity of the union officers.We are all unwilling to police the language,sometimes overheated,that may be used atcollective-bargaining conferences,and we thereforei electthe Tiial Examiner's finding thatthis incident evidenced the Respondent's bad faith and was an independent violation ofSection 8 (a) (5)However,Member Peterson would find,in partial agreement with theTrial Examiner,that before the start of the strike the Respondent violated Section 8 (a)(5) by failing to grant the Union's request for wage information,and also by limiting theauthoiity of the private attorney whom it selected as its principal negotiator, Price.3The Respondent likewise made no answer to a second bargaining request, in an openletter received from the Union on June 28, 1954.We find no support in the record for the Trial Examiner'sfinding that the Respondentwas willing to meet with the Union in response to these requests,and we therefore do notadopt itwe find instead,consistent with the Respondent's contention that it was nolonger obligated to bargain,that it in fact refused to accede to the two requests 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, the Respondent improved working conditions for those em-ployees who continued to work. Clearly, these facts, when consideredin their totality, establish a refusal to bargain in violation of Section8 (a) (5).The record does not support the Respondent's contention that itsconduct was justified because the Union itself failed in its obligation tobargain in good faith, or struck in violation of its promise not to doso.No charge of unfair labor practices was filed against the Union,and we find no credible evidence that the Union failed to discharge itsstatutory duty to bargain on behalf of the employees.As to any al-leged promise not to strike, the testimony of Price, the Respondent'switness, was expressly discredited on this point by the Trial Exam-iner, who credited the denial by Union Representative Brazier.Wesee no reason for disturbing this resolution of credibility.In sum, we find that ever since the start of the strike, even thougheconomic in origin, the Respondent has unlawfully refused to bargainexclusively with its employees' chosen representative, and therebycommitted the basic unfair labor practice alleged in the complaint.There is little merit in the Respondent's argument that such a findingis based "in the main" on conjecture and on trivial and isolated inci-dents, or that it disregards the total context of "tense give and takenegotiations."We cannot disregard the clear and admitted fact, es-tablished in this record, that with the start of the strike the Respond-ent absolutely refused to recognize or meet with the Union.We do notbase our ultimate finding on the events that occurred during the nego-tiations for, as we said above, we find it unnecessary to decide whetherthe Respondent's conduct then was also violative of Section 8 (a) (5).By the same token, we are satisfied, as the complaint also alleges,that the strike became an unfair labor practice strike.The Respond-ent's clearly unlawful rejection of its obligation to honor the Board'scertification by its refusal to recognize and meet with the Union afterthe strike started, even assuming its economic origin, had the reasona-ble effect of prolonging the strike and converting it into an unfairlabor practice strike.4For an illegal refusal to bargain during a strikeconcerning economic differences which caused the strike patently pre-vents a resolution of those differences and tends to prolong the strikebeyond the time when it might have been settled had there been a con-tinuance of good-faith bargaining. In this connection, we note evi-dence, cited by the Trial Examiner, that when the Respondent so-licited various strikers to abandon the strike and return to work, theyreplied that they would not do so until the Respondent signed a con-tract with the Union.Maurice E-m broudery Works, Inc,111 NLRB 1143, 1144, RJ. Oil 6 Refining Co ,108NLRB 641, 648. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.391ORDERUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, J. H.Rutter-Rex Manufacturing Company, Inc., New Orleans and Frank-linton, Louisiana, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusive representative ofall its employees in the appropriate unit with respect to rates of pay,wages, hours of employment; and other terms and conditions ofemployment.(b)Threatening to refuse to bargain with the above-mentionedUnion or to close the plants or to discharge employees for striking,soliciting strikers to return to work, inquiring of strikers in an un-lawful manner concerning the Union's activities, promising benefits,or unilaterally granting benefits without consulting the Union.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing Workersof America, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a-condition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusive representative ofthe employees in the appropriate unit, and embody in a signed agree-ment any understanding reached.(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions to all those employeeswho went on strike on April 21, 1954, or thereafter, without prejudiceto their seniority or other rights and privileges, dismissing if necessaryall persons hired on or after that date, and make such applicants wholefor any loss of pay suffered by reason of the Respondent's refusal, ifany, to reinstate them, in the manner set forth in the section of theIntermediate Report entitled "The Remedy." 5cWe do not adopt the Tual Examiner's modification of our conventional order of affiima-tive ieniedial action foi unfaie labor practice strikeis1SeeBuffalo Arms, Inc.110 NLRB 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order.(d)Post at its plants in New Orleans and Franklinton, Louisiana,copies of the notice attached hereto and marked "Appendix A." 6Copies of said notice, to be furnished by the Regional Director forthe Fifteenth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent imme-diately upon receipt thereof and maintained by it for a period ofsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBERSMURDOCK and BEAN took no part in the consideration of theabove Decision and Order.816we refer particularly to the Tiial Examinei's attempt to provide for hypotheticalfuture situations,such as the Respondent's business situation after the close of the hear-ing when the strikers might apply for reinstatement, or the computation of vacation paySuch questions of compliance may not in fact ;u ise,but if they should they will be ad-justed at the compliance stage of this case° In the event that this Order is enfoicod by d decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Older"the words"Pursuant to a Decree of the United States Coui t of Appeals,Enforcing an Order ",APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL bargain upon request with Amalgamated ClothingWorkers of America, AFL-CIO, as the exclusive representativeof all employees in the bargaining unit described herein with re-spect to wages, rates of pay, hours of employment, or other con-ditions of employment, and embody in a signed agreement anyunderstanding reached.The bargaining unit is :All production and maintenance employees at our three NewOrleans plants, including truckdrivers and janitors, but ex-cluding professional employees, office clerical employees,mechanics, guards, and supervisors as defined in the Act. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.393WEWILL NOT threaten torefuseto dealwiththeUnionor toclose the plant, solicit strikers to return to work, unlawfully in-quire of strikers concerning their own and the Union's activities,threaten to discharge strikers, or unlawfully promise or grantbenefits.WE WILL NOT lit any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist AmalgamatedClothingWorkers of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to ref rain from any or a]1 of such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL, upon application, offer to all strikers immediate andfull reinstatement to their former or substantially equivalent po-sitions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay they mayhave suffered as a result of any refusal to reinstate them upon suchapplication.J.H. RUTTER-REX MANUFACTURINGCOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERThishearing consumed all or apart of 16hearingdays.After several hundredallegations of violation and testimonyrelating thereto, it should suffice to report,with analysisof the salientevidence,that interference and refusal to bargain haveclearly and repeatedly occurred.Wherethe evidence on a given violation allegedor ondifferentviolationsof the same section ofthe Act iscumulative,as will befurther indicatedinfra,only thatminimumof the evidence pro and con will berecited (although all has been weighed)aswillclearly determinethe contentionsof theparties and indicate the properremedy.I shallin fact gobeyond whatI deem the necessary minimum of analysis of the evidence and reasonsfor thefindings,conclusions,and recommendations made.But wherethe finding and conclusionare clearlyindicated,neither the TrialExaminer,the Board,nor a court is to beamartyr atthe stake of detailedrecitalswhilelicks oftestimony,dancing andlaughing, rise up to heightenthe spectacleeven if adding littleto the effect ofthe basicconflagration.The complaintherein, as amended at the hearing,allegesthatJ.H. Rutter-RexManufacturing Company,Inc., has violated Section 8(a) (5) and(1) of the Na-tionalLaborRelationsAct, as amended, 61 Stat. 136, by: (1) Interrogationconcerning.and promises and solicitationto abandon and help break a strike andreturn towork; (2) interrogation concerningand threatsbecause of unionmembership and activities;(3) threats of refusalto bargainor sign a contract withAmalgamatedClothing -Workers, of America, CIO, and of, closingone ofthe-Com- 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany's plants; (4) granting benefits to induce employees to abandon a strike andotherwise repudiate the Union; (5) asking employees to bargain individually, at-tempting to undermine the Union as bargaining representative; (6) refusing to fur-nish the Union with information concerning wage rates; and (7) refusing to bargaincollectively with the Union.The answer, as amended at the hearing, denies the allegations of unfair-laborpractices, and alleges that the Union delivered an ultimatum to the Company anddid not itself bargain in good faith, but improperly broke off negotiations; andthat the Union violated a promise to negotiate further, and called a strike, whichwas characterized by mass picketing, threats, and intimidation.The complaint further alleges and the answer denies that a strike called at theCompany's three New Orleans plants on or about April 21, 1954, was caused andprolonged by the Company's unfair labor practices.A hearing was held before me at New Orleans, Louisiana, on October 4 and 5,1954, and, after a proceeding to enforce subpenas, on January 12 to 21 and March1to 8, 1955, inclusive.Counsel have been heard in oral argument and, pursuantto leave granted to all parties, briefs have been filed by the General Counseland the Company, the time to do so having been extended.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT WITH REASONS THEREFOR1.THE COMPANY'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a Louisiana corporation with threeplants and main office in New Orleans, Louisiana, and a plant in Franklinton,Louisiana,isengagedin the manufacture of work clothing, including work shirtsand work pants made from khaki cloth and cotton twill; that during the year end-ing April 1954 it purchased raw materials valued at more than $250,000, of which75 percent was shipped to it from places outside the State of Louisiana; and thatduring said period it manufactured and sold finished products valued at more than$500,000, of which products valued at more than $350,000 were shipped to pointsoutside the State.I find that the Company'is engaged in commerce within themeaningof the Act.Itwas admitted and I find that the Union is a labor organization within the mean-ing ofthe Act.II.THE UNFAIR LABORPRACTICESA. CredibilityReferences hereinafter made to the evidence, not ascribed to named witnesses,represent uncontradicted testimony, or findings where conflicts have been resolved;findings are made herein on the basis of reliable, probative, and substantial evidenceon the record considered as a whole and the preponderance of the testimony taken,and evidence in conflict with the findings which is not discussed has not beencredited.All of the witnesses were intelligent; some highly literate.Yet, in determiningcredibility, I attach to their words the normal, if sometimes colloquial, meaningrather than any contrary technical significance which appeared plainly beyondtheir intent.To cite an instance, a witness declared that, at a meeting 2 or 3 daysbefore the strike, she learned that the strike would be called.Whether, when sheindicated 2 days, she was following the Biblical method of computation, I do notknow.How 3 days were computed is likewise not clear. But she did refer to themeeting being held on Tuesday, and the strike on Wednesday. I will not rely onthe 2-3 day declaration in the face of the more specific Tuesday-Wednesday state-ment.Nor do I consider the latter unreliable- it is direct, clear, and convincingLikewise bearing on credibility findings are those instances in which witnesses werereadily led to agree with counsel's suggestions of what their testimony should be,differing from what they had earlier declared.One of these, thereafter asked byme to state what had occurred or what had been said, included both elementsof her previous testimony; her explanation and manner appeared to me to bealtogether reliableThat some of the witnesses were easily confused is readily-understandable to anyone who saw them; but if some were nervous, they were never-theless truthful (with due allowance for error as herein noted).Asked direct ques-tions, they gave straightforward answers.There is no evidence that these answershad been suggested to them; yet, when questions with contrary suggestions were putto them, these witnesses followed the suggestions. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.395Wholly reliable evidence having been received without contradiction concerningvarious allegations,it isunnecessary to name those witnesses whose testimony, wereit standing alone, might not support a finding.'Other witnesses, keener (whetherinnately so, better educated, or both), resisted efforts to confuse them, and intensivecross-examination served only to bolster their testimony and apparent reliability.With no intent to slight the painstaking efforts of counsel, I believe that it isquite unnecessary to create a major industry of analysis of each pertinent statementby the 50-odd witnesses, although I shall attempt to cover the various points raisedby counsel in their oralargumentand briefs.To analyze or discuss the testimony-in detail with the many instances of varied statements would in this case extend thereport beyond the length of the transcript itself, and would serve no necessarypurpose. It must suffice to summarize the testimony in various respects,grouping itaccording to subject matter and stating findings which in each instance will be basedon consideration of all of the testimony received.Beyond this, each side points tothe other's failure to call certain individuals as witnesses, and to the conclusion to bedrawn from such failure.The testimony submitted sufficiently supports the findingsmade.Thus we shall not consider each of the 300-oddallegationsof violation; nor recitethe cumulative testimony received concerning many of them.Nor-need we analyzefor credibility the testimony of each of the witnesses heard.On the latter point,.most of the General Counsel's witnesses testified to their recollection of the sub-stance of the remarks made.A few maintained that they were quoting these remarksverbatim.(One, Bruce, was exceptionallyconsistentas she repeated her accounton both direct and cross-examination.There wasno signof memorization beyondthe fact of repetition itself.)Whether or not they believed that they could repeatthe words used a year before, their recollection of the substance could be correct andtheir reliability acceptable.That is to say that those who undertook to repeat the.very words previously used did not by that fact alone, and, even if they erred in theattempted repetition, discredit themselves as witnesses so that their testimony shouldbe disregarded.The other witnesses, and most were in this latter group, differedwith respect to the expressions used; but they agreed on the substance of what hadbeen said, although all did not hear and remember all of the things testified to byeach of the others. Such variation is natural.Had their testimony been identical,itmight have been suspect; that it was not is thus itself no reason for discrediting it.Concerning, then, reliance on the substance in context of what was said as testifiedto by the General Counsel's employee witnesses, rather than on variances in theterms which they employed, the question is whether those witnesses individually andtheir testimony both individually and collectively are to be believed.They wereexposed to rigorous cross-examination.Such examination, because it was rigorousand purposed to show that they were unreliable, helped rather, when it failed ofthat purpose, to prove their trustworthiness on the stand.Of course, what is heresaid in generality is supplemented or superseded by analysis,infra,of specifictestimony.-Ihave not overlooked such objections to credibility or clarity of witnesses as, tocite one instance, was suggested in cross-examination of the witness Breaud whereitwas brought out that, when he was asked why he did not return to work and hereplied that he would if some other men would, the supervisor did not ask him tosee whether those others were "coming back to work," although he had so testified;rather, the supervisor had asked him to see what the others "were going to do."Whether this was elicited in connection with Breaud's reliability or the Company'sresponsibility, the context is clear and violation may properly and without speculationbe found on the basis of the reasonable meaning of the language used under theexistingcircumstances.Again, the witness Jackson testified that she does not in fact know what contractJ.H. Rutter, the Company's president, meant when he said that he would not signthe contract.Here too the context indicated the contract as being with the Unioneven if the witness was not familiar with any 'such contract; but even if the witnessmisunderstood the language used (and there is no evidence of this), I should findtheCompany responsible for the reasonable conclusion which employees drewfrom the speech.To cite just one moreinstance,employee Hall testified that J. H.Rutter, at the Franklinton plant in February, referred to a union leaflet as he spoketo the employees; he said that he had notsignedseveral years before and he wouldN. L. R. B v. Howell ChevroletCompany,204 F.2d 79,86 (C. A.9), citingDyer v.MacDougall,201 F. 2d 265, 269 (C. A. 2). Cf.N. L R. B. v. Ray Smith TransportationCompany,193 F 2d 142, 146 (C. A. 5). 396DECISIONSOF NATIONALLABOR RELATIONS BOARDnot sign now.Although the leaflet mentions signing of union cards by employeesrather than a union contract,there is no basis for discrediting the witness'testimonythat she thought Rutter was speaking of his signing a contract:she understood himto be referring,not to union cards although the leaflet did, but to what he wouldor would not sign.-As to whether J.H. Rutter and other company representatives referred at varioustimes to the former's refusal to signthecontract oracontract,the attendant circum-stances are of material assistance in resolving the question of credibility and deter--mining the facts.When these references to refusal to sign were made, neither theemployees nor the company representatives stressed the terms of a given contractas proposed.The references were to a possible agreement of some sort;certainlythemajority of the employee witnesses could not, from my observation of them,detail the various terms of any contract.The denial was that there would be anyagreement.But even if it were held that the Company'srefusal in the mind ofsome employees was limited to a specific contract and no other, and if we overlookthe other attempts to circumvent the Union by direct appeal to employees,there ismultiple uncontradicted proof that company representatives,from J.H. Rutter down,declared at various times to individual strikers that the company would not signany contract with the Union.In this connection it should be remembered that thenegotiations had been conducted by the Union,not by the respective employees asindividuals although a few attended the negotiations as representatives.The Com-,pany knew that those negotiations concerned the signing of a contract to be workedout between the parties.There was no reasonable basis forcompany concern overthecontract as originally submitted.(Not only were proposais in the contractsubmitted by the Union changed,but the Company was in advance notified that thedocument sent to it by the Union did not represent the latter'sdemands.Further,as indicated in the defense and repeatedly emphasized at the hearing,the Company'sattention was allegedly focussed on another deal or proposition earlier made by theUnion,infra.)Hence, even if some employees 'knew only of the contract as pro-posed by the Union, and referred tothecontract,whose terms were never fixed, Ihere make the credibility finding that the Company did not so unrealistically refer tothat contract;rather it referred to and declared its refusal to sign a contract withthe Union.In other instances it appears from the credible testimony of many wit-nesses that the refusal was specifically stated to be of a oranycontract.For what-ever further light it may shed on this point, J. H. Rutter's talk of May 26 to theemployees in the plant, while emphasizing the Union's inability to "make me [him]sign" rather than his refusal to do so, referred toacontract rather thanthecon-tract.(I am more impressed by this admission than by the self-serving reference 1month later to "the contract as presented.")The testimony that J.H. Rutter declaredthat he would not signaoranycontract with the Union is supported by his generalinterdiction of the Union and his intention not to sign a contract,notedinfra.(TheGeneral Counsel cites an earlier proceeding,hereinafter mentioned,in further sup-port.)With this finding,it is unnecessary to consider such uncontradicted testimonyas that Assistant Superintendent Drake early in May told Roebuck: "Mr. Rutter is notgoing to have a union,he is not going to sign the contract.He just doesn'twant it."Itmay also be noted at this point that, although most of the witnesses referred tovarious events as having occurred"after the strike," they were in fact alluding to aperiod after the beginning of but during the strike, which was still in progress atthe time of the hearing.At the hearing the General Counsel requested that judicial notice be taken of theIntermediate Report issued on November 30, 1954,in another proceeding broughtagainst the Company and based on charges brought by the Union. I need not nowcite authority in support of the position that judicial notice is not to be taken of aTrial Examiner's report.The Board on March 25, 1955,2 substantially adopted thatreport with its findings of interference,restraint,and coercion by threats,warning,and interrogation,and of discrimination by discharge and refusal to hire.Subse-quently, and simultaneously with the filing of his brief,theGeneral Counsel re-quested that I take judicial notice of the Board's decision.Without suggesting lackof faith,credit,or respect for the Board,neither will I now take judicial notice of itsdecision.the evidence in the instant proceeding is ample. I recognize that it maybe proper in some cases "for the Board to take account of the prior history of theCompany's labor relations,as disclosed in the prior record of which the Boardmight take judicial notice.The ultimate issue whether the Company conducted itsbargaining negotiations in good faith involves a finding of motive or state of mind2J H ltvtter-Rex Manufacturing Company,Inc,111 NLRB 1099 J.H. RUTTER-REX MANUFACTURING COMPANY,INC.397which can only be inferred from circumstantial evidence." 3But the mass of evi-dence here received indicates persuasively the findings which should be made, andthat without recourse to the prior record. (The effect of prior =violation on theremedy to be applied here or in enforcement proceedings is not a matter which weneed now consider.)B.Motions to correct the transcriptUnder date of March 22, 1955, counsel for the Company moved to correct thetranscript in connection with certain remarks which he had made at the beginningof the January 14 session.The General Counsel had during the hearing filed amotion to correct the transcript, said motion listing 111 items; all of these exceptitems numbered 17 through 21 were disposed of at the hearing. Since these latter5 items are covered by the Company's motion, and since the General Counsel hasadvised me by letter dated March 25, 1955, that he has no objection to the Company'smotion to correct, said items 17 through 21 in the General Counsel's motion aredeemed withdrawn.The company counsel's letter to me, dated March 22, isreceived in evidence as Trial Examiner's Exhibit No. 1; the undated motion papersto correct transcript, minus the exclusion noted thereon andinfra,which motion wasverifiedMarch 22, 1955, is received as Trial Examiner's Exhibit No. 2; and theGeneral Counsel's letter of March 25 is received as Trial Examiner's Exhibit No. 3.The transcript is hereby corrected by striking page 238, line 21, through the bottomof page 241; and inserting in lieu thereof all of the material proposed in Trial Ex-aminer's Exhibit No. 2 except the beginning of the third paragraph, beginning withthe words "Prior to the convening" and through the words "for the charging Union,"on the fifth and sixth lines of the following page. (I have, on the original exhibit,placed parentheses around and initialled the beginning and end of the portion soexcluded; it is not part of the exhibit.For purposes of review, should that be sought,the excluded portion may be regarded as a rejected exhibit.)To the extent thatTrial Examiner's Exhibit No. 1 may request an oral hearing, such request is denied.The portion-herein excluded from Trial Examiner's Exhibit No. 2 appears to bea hearsay statement by counsel for the Company concerning remarks attributed toan attorney who allegedly represents the Union, although not in this proceeding.The statement is not proof on the issue of the Union's good faith.Nor is it ma-terial to any other issue before us.After the statement had- been made, I struckthe remarks concerning the attorney so that no prejudicial personal remarks wouldappear in the record and to avoid the indicated desire of the Union to reply.Later,and near the close of the hearing, the attorney so mentioned appeared, seeking toreply to what had been said about him; and the Union's counsel requested that theattorney be heard on the matter. I denied the request, pointing out that the previousremarks had been stricken, and that I sought to exclude the discussion, certainly toavoid prolongation.With a question arising concerning what was in fact said, I will not now help revivethe matter and create an issue where none exists as far as this proceeding is concerned,or should exist, and after I have refused to permit a reply.For that reason, I haverejected the excluded portion of the motion to correct; it.is not part-of the exhibitreceived or of the record hereinWhether the motion to correct, as herein granted, supports the Company's defensethat the Union acted in bad faith is another question. I shall not posit as a bad-faithattempt to protract the hearing a refusal to submit affidavits instead of calling wit-nesses; as well find bad-faith prolongation on the Company's part where counsel cross-examined witnesses whose testimony it was in a position to but did not by otherwitnesses refute: I do neither.Further, when the General Counsel pointed out thathe proposed to prove facts which were not covered in the affidavits and that the lattermight not themselves indicate the proper remedy herein; there was no agreement orproposal to agree on any remedy.A letter from counsel for the Company, dated May 11, 1955, is received in evidenceas Trial Examiner's Exhibit No. 4; the motion papers to correct the record, enclosedtherewith, are received as Trial Examiner's Exhibit No. 5, and the motion is granted.C. The affirmative defenseIn defense, the Companyallegesthat at the Union's reonest the latter's representa-tives, including Potofsky, its president, met with J. H. Rutter and other company3N L R R v Reed if P,ince Manmfactur,np Co.205 F 2d, 131, 189-140 (C A 1)See also N D CassCompany,112 NLRB 402, footnote 4, where the Bo:ud cited and re-lied on an earlier case in which it had found "evidence of the Respondent's strong anti-union bias " 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives on January 28, 1954 (the Board conducted a collective-bargainingelection on January 25, and certified the Union on February 2 as collective-bargainingrepresentative for all production and maintenance employees in the three New Orleansplants); Potofsky offered Rutter an agreement or deal and, when Rutter repliedthat he would take it up with his lawyer, warned that if the Company did not atonce take the offer or deal, it would have to take the whole contract just as the Unionwould write it; that the Union in offering such a choice itself refused to bargain ingood faith; and that subsequent negotiations failed because the Union was intransigent,insisting on substantially all of the terms of a "standard contract" which it had sub-mitted although, while "maintaining the appearance of" such insistence, "it main-tained the attitude that it would accept in lieu thereof the Potofsky deal" without othersubstantial changes.Mass picketing, intimidation, and violence are also alleged indefense.(Other elements alleged in the defense, breaking off of negotiations andfailing to arrange for further sessions, are consideredinfra,in connection with proofof the General Counsel's case and in a framework in which they can be more readilyevaluated.)To strike the defense as requested by the General Counsel would be to say that itdoes not matter whether a union approaches the bargaining table in bad faith orpursues with violence its right to strikeBut the policy of the Act and public policy,as expressly declared and as set forth in the cases, indicate the materiality of the ques-tions raised by the defense.The defense is a proper one since, if the Union failed tobargain in good faith, a finding would hardly be made against the Company for itsown failure. It must be home in mind that Section 8 (d) of the Act defines the dutyto bargain collectively as a "mutual obligation ... to . . confer in good faith..11Although the Union's alleged refusal to bargain collectively is not charged as aviolation of Section 8 (b) (3) of the Act, such refusal is properly a matter of defense.That earlier conduct is relevant to the issue of motive of good faith is well estab-lished; in fact, the General Counsel relies on that proposition in part at least whenhe cites earlier speeches by company representatives as indicating that the Companydid not later bargain in good faith, as foundinfra.The Board has recently againheld that earlier interference establishes "a pattern of coercive conduct," which wasconnected with a threat a year later.4As to the relevance of "later" conduct, i. e.,after negotiations were broken off, such conduct is material even to prove criminalintent.5The defense is further material to the question of abuse of Board process by aunion which allegedly engaged in violence and other illegal conductsWith courtsanction, the Board thus weighs responsibility as well as rights.Finally, in additionto the question of abuse of process' (although not itself reason for' permitting thedefense if it were not otherwise proper), consideration of these matters may be help-ful in enforcement proceedings if it-be urged that the Company should not in anyevent be directed to bargain with the Union in the light of the acts here charged to it.Thus with bad faith charged against each of the principals (against the Companyin the complaint and against the Union in the answer), we note the general proposi-tion that the conduct of either or both, even if not itself unlawful, may be consideredas evidencing bad faith in the negotiations.?The defense, if sustained, would make it unnecessary to consider various phases ofthe testimony. It will therefore be considered first.E. J. Rutter, the Company's vice president in charge of production, and son of J. H.Rutter, testified that he attended the meeting with Potofsky in J. H. Rutter's officeabout a week after the collective-bargaining election of January 25, 1954; that themeeting had been arranged the evening before when Lampert, the Union's attorney,had called and suggested a meeting between Potofsky and E. J. Rutter (the lattersuggested that J. H. Rutter attend also); that Potofsky declared at the meeting thatwithin 20 minutes he and J. H. Rutter could reach a 5-year agreement which wouldcall for no change in working conditions or pay, but only a union shop, checkoff, andpart of the Union's insurance plan, and that the Company's competitors would be4Delta Finishvng Company(Divisionof J PStevens& Co , Inc-PlantNo3),111NLRB 659o LutmaA vU S, 344 U S 604, 617 SeealsoN. L R B v Martin,207 F 24655.658(C A9) ; Angwell CurtainCompany,Inc. v N L. R.B,192 F.2d 899, 903(C A.7) ;N L R. B.v.Vail Manufacturing Company,158 F 2d 664,666 (C A. 7).U Indiana&Miehngan Electric Companyv N L. R B,318 U S 9,19-20,et seq?SeeTextileWorkers Union of Ameitca,CIO (Personal Pioducts Corporation),108NLRB 743,746.While the violation there was of Section 8 (b) (3) of the Act, the Board'sanalysis and the underlying principles of public policy are equally applicable here J. H. RUTTER-REX MANUFACTURING COMPANY,INC.399given less favorable terms; that, when J. H. Rutter mentioned the name of his lawyer,with whom he wanted to discuss the matter, Potofsky called the lawyer a unionbuster, and threatened. ". . . if you don't take what we are offering you now, you'lltake the contract later as we write it and we'll strike your plant if we have to spend aquarter of a million dollars in doing it and you will either take this deal now or thereisno deal"; and that the meeting continued without further incident and "endedwith cordiality." (With so much emphasis on Potofsky to prove the Union's allegedbad faith, we may note the testimony by Brazier, a vice president of the Union andits thief negotiator, that Potofsky's presence in New Orleans was incidental to a tripthrough the South and some speaking engagements in Mississippi )In the face of any suggestion of finality or ultimatum, E. J. Rutter testified furtherthat when the arrangement was made for the first negotiation meeting on March 16,after the Union had been certified by the Board, Lampert said that he would mailto him the Union's standard cotton garment agreement; that he wanted the Rutters,father and son, "to understand that this was not the demands that were going'to bemade of the Company, some of them were not, and for [them] not to be alarmed onreceiving them, but it was a standard form to be used in the bargaining session.Andhe further wanted [E. J. Rutter] to know that the deal made by Mr. Potofsky was stillopen to the Company." On March 16 the parties began a reading and explanationof the clauses of the standard agreement.This meeting continued on March 17,when, according to E. J. Rutter, the union representatives declared their insistence oncertain clauses.He believed that the Company's vacation plan then in effect wouldbe substituted for that in the Union's proposal; other clauses were changed by "chang-ing a word around, or adding something to it."This testimony,in toto,negatives the charge that the Union was intransigent anddid not bargain in good faith.As will be seeninfra,when we consider the Company'sattitude, the Union was still seeking information: whatever its position might have"proved to be in further negotiations, it had not yet reached the point of declaringany position with finality.Certainly it had not done so at the time when it soughtinformation from the Company, and the latter was itself reserving various items forlater discussion.In this connection, Price, the Company's chief negotiator and oneof its attorneys, testified that near the' close of the second session Brazier declared:"We have made demands upon you people and now we want answers. Are you goingto be ready to state the company's position?" This is no more proof of static minds,immutable and unlawfully made up in advance, than is Price's reply: "Mr. Brazier, ofcourse, I'll be ready to state the company's position.As a matter of fact, I have beenready to state the company's position since the day I first walked into these negotiatingsessions."Price at the same point testified that Brazier had said that the Union wouldnot sign without arbitration, seniority, union-security, and checkoff clauses andgrievance procedure.Yet opposed as the Company was to these proposals, Pricegave no indication that he regarded Brazier's position as final or a bar to furthernegotiation.As pointed outinfrain connection with the Company's failure to furnishinformation requested, Price testified that the negotiations at that point contained "nodiscussion about demands and counterdemands. The only discussion contained pureclarifyingwhat the union's demand was."Brazier testified that at the lastnegotiation session some points were left for further discussion, and Price said that,even where there seemed to be a meeting of the minds, actual agreement would takeplace only when the entire contract was completed and signed. In apparent agreementthat no impasse had been reached in the negotiations, but blaming the Union for theirtermination, the Company's counsel argued that the Company had made concessionsand that progress was being made. Similarly in its brief the point is made that "thereis not even an indication in the bargaining that the Company had taken a fixed andfinal position on the subjects discussed."E. J. Rutter testified that at the end of the March 17 session the Company "had theunderstanding" that certain provisions favored by the Union "had to be in the con-tract," others having been discarded. (The Union wanted "some form" of an arbi-tration clause, for example, and he wasn't sure whether there was insistence on theseniority clause as first written.)Nevertheless, according to E. J. Rutter, at the thirdand last negotiation session, that of April 15, Price suggested that they"find out where[they] stoodon the other phases of the contract before [they] tackle the phases of itthat had any thing to do with the cost to the Company." [Emphasis supplied.]With respect to the Potofsky meeting, Price testified similarly that Potofsky had re-peatedly spoken of a deal i between the Company and the Union, with the suggestion,8Any implication, in the Company's eyes, of bad faith in Potofsky's alleged use of theterm "deal" appeals to be lestiened by Piece's testimony that during the negotiations liehimself referred to any "deal ' which might be made 400DECISIONSOF NATIONALLABOR RELATIONS BOARDas Price viewed it, that the interests of the employees were secondary; Potofskywarned that the Union "play[s] awful rough." But if there was a fiareup at any time,there is no suggestion that it was more than momentary;. Price did not contradict E. J.Rutter's testimony that the meeting ended "with cordiality."While testimony concerning the Potofsky meeting has been considered for its bear-ing on the issue, the issue here is the Union's good faith during the negotiation meet-ings.However much the Company or the Union may desire findings which mightbe pointed to as disproving or establishing Potofsky's concern for employees' interestsand welfare, we are here interested only in such evidence as bears on the Union's goodfaith during the negotiations.The conclusions which the Company urges should bedrawn from the Potofsky meeting and its sequel are that his "deal . .would havebeen of great advantage to the Union," and "fits exactly" with the Union's conduct inthe negotiations and the strike.But the evidence concerning the proposed deal andthe subsequent events do not lead to findings that the Union acted in bad faith.The evidence indicates that the Company did not during these negotiations regardthe Union as intransigent; nor is there proof of intransigence. It appears, rather, thatPrice's description of his own attitude on April 15 can correctly be applied, to thein [its] opinions, but [it is] open-minded, as of right now [it is] going to maintain[its] present wage practices. . . ...E. J. Rutter testified that the Company was hold-ing off cost items until last, but was not adamant on themAccording to Price, Brazierhad earlier said that the Union's standard form was being used only as a guide. Suchan attitude on either side at that point in the negotiations does not itself indicate anabsence of good faithIf, contrary to my finding that the Company has not supported its defense that theUnion did not negotiate in good faith, it were found that some question of fact yetremains, such question must be decided against the Company after weighing thistestimony against that of the union negotiators.Nor in this circumstance is it neces-sary even to detail all of the latter testimony; it is sufficient beyond any doubt.Forexample, 1 credit the denials by both Brazier and Lampert that either of them said thatthe Union would not sign any contract unless it contained each of the five clauseswhich, according to Price, the Union had insisted upon at the second session. Pricerepeatedly testified to his inability to recall various matters concerning which he wasquestioned.At one point, admitting that his recollection was hazy concerning post-ponement of a bargaining session which had been scheduled for March 30, he referredto his notes and testified to a telephone conversation on March 25; he continued thathethereafterchecked his calendar and wrote a letter which is in evidence and is datedMarch 21!Having made this brief analysis in support of my general statement concerning theweight of the testimony, I deem it unnecessary to resolve the issue of credibility (andprefer to avoid it) between the attorney and the vice president of the Union and theattorney for the Company.Although consideration of all of the testimony points toa finding in this connection, I prefer to avoid calling any attorney (and identifyinghim) unworthy of belief. In sum, we need not find whether the Company's proof ofbad faith, on the part of the Union is,insufficient in the light of the General Counsel'sevidence. I have found that the Company has failedprima facieto prove the defense,and we can rest on the broader base: the defense has failed on this point, even asidefrom the weight to be given to contrary evidence. From all of the evidence, I can onlyagree with E. J. Rutter's suggested conclusion that Price's reference to the Potofskymeeting "caused the end of" the negotiations on April 15. It has not been shown thatthe Union's reaction, its earlier attitude, or its failure or refusal to negotiate thereafterwas in bad faith.Further attack is made on the periodic reports made by the Union to its localmembers concerning the progress of negotiations.There were three such reports atmembership meetings: The first was apparently made before the bargaining sessionsof March 16 and 17; the second on April 12 or 13 (before the session of April 15) ;and the third on April 20.Decision to meet on April 20 had been made on the eve-ning of April 15, after the negotiation session earlier that day; whether a strike votewould be taken depended on authorization from the Union's national office, whichauthorization was not received in New Orleans until after the notice of meeting onApril 20 was issued.When Brazier thought that Price had expressed agreement withPotofsky's proposal (Price denied that he had ever indicated such agreement), andafter the meeting of March 17, Brazier told Youngdahl, the Union's regional direc-tor of organization, that he "felt good about it " But between April 8 and 15 Brazierbegan to doubt the Company's good faith, and later events were disappointing.Youngdahl himself was skeptical as he saw only "surface indications of progress,but . . . [no] factual proof." J.H. RUTTER-REX MANUFACTURING COMPANY, INC.401Itwas suggested at the hearing that the failure of the union representatives to re-port at meetings of the members that progress was good and that it looked as if therewould be a contract indicates the Union's bad faith in a purpose to discourage themembers and arouse animosity against the Company. (Such purpose, if proven,might indicate that the negotiations themselves were not conducted in good faith.)Whether, if the object was to arouse animosity, its furtherance would be sought bydiscouraging reports or by periodic encouragement with a sudden letdown-is, how-ever, a subject for interesting debate and speculation; but where either procedure canbe claimed as evidence of violation, neither proves a violation. In fact there was noagreement on the major points discussed at the negotiating meetings.As part of the"basic report" on the various negotiating meetings, it was reported to the memberson April 29 that the Company had agreed to recognize the Union as bargainingagent and had met with it, and that a limited agreement had been reached on a bulle-tin board in the plant. (Youngdahl testified "that the very fact that the companyhad met with [the Union] was considered progress by" him, but beyond the discus-sion of the various items he did not tell the employees that there had been someprogress or no progress in the negotiations.)Report was also made on elementswhich the Union considered unsatisfactory; because it was so limited, the so-calledprogress was hardly considered such.I find no element of bad faith in failure to call a meeting to inform the local mem-bers of Price's alleged statement of agreement with Potofsky's proposal.Then, whenthe next union meeting was called on April 12 or 13, any favorable aspect had been"cancelled" in Youngdahl's mind by the frequent postponements (although Brazierdid not charge bad faith in that connection).Youngdahl testified that he "wantedto have the people know what was going on in the negotiations, and be prepared atany time for any action that the negotiators felt would be a wise action." This pre-sumably included strike action. (At that earlier April meeting he "had to work veryhard to keep the people from having a strike vote that very night.")The testimonyindicates that the union meeting of April 20 was called to report on the negotiationsand, although after Brazier had arranged to go to New York, before the Union'snational committee authorized a strike, as notedsupra. 'To base-on this evidence a finding of bad faith on the part of the Union would beto attempt to set detailed rules governing its contacts with members and to policesuch rules.This is not to say that the Union's conduct of its internal affairs mayunder no circumstances be considered on the issue of its good faith. But the evi-dence before us of the dealings between the Union and its members does not showthat the Union bargained in bad faith.(I have not overlooked the testimony that Youngdahl told the employees at theunion meeting on April 20 that J. H. Rutter had been quoted by Price as saying thatthe employees wouldn't know a pay raise from a cut and that Brazier had reportedPrice's statement to Youngdahl. In the face of this, Brazier testified that he did notrecall telling Youngdahl that.Neither did he recall whether Price made such a state-ment, although he did testify to a vague ". . . these people wouldn't know this orthat..."From such testimony I cannot draw the jointly necessary conclusionswhich the Company seeks: that Youngdahl falsified to incite the employees, and thatsuch a deed would prove the Union's bad faith during the negotiations.)As notedsupra,the defense also alleges mass picketing, intimidation, and vio-lence.These, it is declared in the amended answer, "characterized the commencingof the strike," and they are cited to explain some of the Company's subsequent acts:telephoning and writing to nonworking employees and providing transportation andfood for those who worked during the strike.Drake testified that when he arrived at the plant 9 about 7:30a. in. onApril 21,1954, he "saw quite a crowd of people standing around with signs, and they werestanding all around the sidewalk in front of the plant, and so [he] made [his] waythrough the crowd and entered the plant."Remarks were passed to him "about therebeing a strike on, and so forth."He explained that 40 or 50 employees are usuallywaiting at 7:30 for the main door to open, and that the majority get there between7:30 and 8 a. m. According to Drake, he went back to the door between 7:30and 7:45 and found Youngdahl in front of it with arms extended and saying, "Don'tlet anybody get in"; 50 or 60 girls "with their arms on each other's shoulders" werewalking in front of the door "in a chain effect," and 4 or 5 hundred people werestanding in the street, on the sidewalk, and on the sidewalk across the street; whensome older employees tried to get in, Drake asked Youngdahl to get out of thedoorway and let them in, but Youngdahl stayed there and "advised the girls note "Plant" refers to the main plant unless otherwise indicated.890609-56-vol. 115-27 402DECISIONSOF NATIONALLABOR RELATIONS BOARDto let them through";Drake then pushed Youngdahl out on the sidewalk, andthe former had to push his way inside again through the chain of girls who hadgotten behind him; he then had the office door opened and those few employeesentered there before the "gang" covered the door; about 5 employees got into theplant that morning; by this time there was a large number of girls across the streetwith their lunch,10 and there was shouting,"Well, they have to come out some time,they can't sleep in there all night.. . .We'll get them when they come out."The girls in the chain,whether employees or not, were directed by Youngdahland other union representatives.How many of the others in front of the plant oracross the street were strikers or even employees,we do not know. In fact, Drakedeclared that"to know exactly who was a striker and who wasn't [he] couldn't ex-actly say:"When the police came, sometime between 10 and 11 a. in.,a groupof people was milling around within the block and picket signs were being carried.There were only 8 or 10 pickets at that time.(Youngdahl testified that at therequest of the police he thereafter limited pickets to two at each plant door.)Drake also saw "a large group and singing"at the small plant, a block from themain plant.He testified also that for 6 or 8 weeks after April 21, a union organizer with 10to 15 strikers was posted at each of some 5 bus stops near the plant; 1 employee,Hunter, was attacked by 2 strikers, Gross and L. Smith(whom Drake had seenon the picket line), at one of the stops.But this incident was placed at some 6months after April 21, and no "other" union representatives were present.Noneof the employees involved testified.No more probative of union violence is Drake's testimony that between 3 and 6months after April 21 another employee, Congress,was chased from a bus stopby 5 or 6 strikers.Drake first stated that Youngdahl and Becker,a union representa-tive under Youngdahl,stood on the corner "observing what was happening to thisgirl," but made no attempt to restrain the strikers involved;later, he did not recalljust where Youngdahl was; then, that"Becker saw the incident and Youngdahl waspresent,"and finally only that both"were present."Aside from denials by Young-dahl and Becker,Iwill not ascribe any such violence to the Union on the basis ofthisuncertain testimony and failure to prove the Union's-responsibility for thealleged acts.Drake testified similarly and no more convincingly concerning otheralleged incidents and without connecting them with the Union.E. J. Rutter testified that before 8 o'clock one morning about the end of June4 or 5 employees came running toward the corner of the street where the plantis located,chased by 3 girls whom he identified by name and as having carriedpicket signs,and by 3 to 5 other girls, all of them"waving clubs and bricks andbottles and stuff"; E. J. Rutter,Youngdahl,other union representatives,and strikerswere on the 4 corners of the intersection.Three or four of the chasers stoppedhalfway down the block, but two proceeded almost to the corner; one of themthrew a stick which sailed over the heads of Youngdahl and the strikers on hiscorner, and she then "waved and laughed at" Youngdahl and ran back. I do notknow whether such episodes and the entire proposition were omitted from theCompany's brief because of the infirmities apparent:no evidence of union authoriza-tion, approval,or condonation.(In the instance last described,did a laughing"at"Youngdahl indicate harmony in action?Did Youngdahl wave and laugh?If one running by' at a distance waves and laughs at or toward a group on a corner,on what basis is it declared that her attentions were fixed on a certain one amongthe group?)As notedinfra,the Company in its brief points to the testimony thatYoungdahl told the union members "that he didn't want any violence around theplant... "That such an instruction was given was denied;but the incidentsdescribedwould have violated it.(Witnesses for both the Company and theUnion testified that at a union meeting a clergyman admonished the employees tostick together in a stake but td commit no violence.)While he testified generally that strikers and organizers collected around employeeentrances in the morning and in the afternoon,and milled daily around the corners,shouting,cursing, screaming,and throwing rocks when girls approached the plantby themselves, E. J. Rutter cited no specific instances or individuals and he admittedthat he did not see any employees prevented from entering the plant. In fact, thereis no evidence that any were so prevented,or from leaving.Drake and others gotin, and there is no proof of detention,delay, or other difficulty in entering or leav-ioFrom the testimony we know that some employees came to work and remained topicket--or to scoff from across the street.Whether to work or to picket, these broughttheir lunch. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.403ing beyond Drake's testimony that "around five" employees, whom he did notidentify (although details were called for) were compelled to go to another door.Counsel for the Company argued that evidence need not be offered of specificinstances of violation where a practice is established.This may be so where apractice has in fact been proved: evidence of intention or of many specific instancesmay indicate such a general practice as to tie in other instances which might other-wise not be connected or fully proven. But there is here no evidence to establishthe practice or pattern in the first place. I am not persuaded by the argument thatvarious or many instances, themselves not proving the Union's culpability, establisha pattern which in turn connects those very instances with the Union. (The questionof violence by individual strikers, not chargeable to the Union, is not before us.)The proof of violence offered by the Company was not persuasive and was denied.It did not approach in extent or gravity the general references to violence madefrom time -to time at the hearing, and while I do not condone violence or disorderlyconduct, even the direct evidence of such conduct is slight and insufficient to showtheUnion's responsibility therefor; much less does it prove not only violence bythe Union but the Union's bad faith in bargaining.The failure of proof in thisconnection is the more marked as Drake testified that he did "make it a practiceto be outside the plant some part of every day . . . in the morning before theworkers came in it was to see that they weren't accosted on their way from thebus line to work."We have here again the difference, as the little boy said, betweena result and a consequence." It has not been shown to be either as far as causa-tion by the Union is concerned.The evidence was slight and particularly so whenconsidered in the light of the allegations of the defense and the number of strikers(and employees) allegedly involved in such violence.Many and repeated attemptswere made to elicit testimony to support the defense during the cross-examinationof the General Counsel's witnesses in the course of his case-in-chief and his rebuttal;here questions were declared to be directed in the alternative to proof of the defenseor to the witnesses' lack of credibility, which would be shown, it was promised, bythe contrary testimony of the Company's witnesses.There was an absence of anysimilar effort 12 to prove the defense, by recalling General Counsel's witnesses orotherwise, when the Company presented its own case.Nor are these items of alleged violation which have been alleged as a defensecovered in the Company's brief. I do not assume that this portion of the defensehas been abandoned, but neither do I have the benefit of an analysis by the Com-pany's counsel of such evidence of violence.The brief is limited in this connectionto the Potofsky meeting and proposal and, in the course of its analysis of the strike,an incidental reference to alleged violence. In that sole reference to union violence,the Company's brief notes that the State court enjoined violence and picketing.The reference cited is to the testimony of Thompson, a company witness and formerstriker,who testified that at a union meeting (whether the night before the strikewas called, or earlier, is not clear) Youngdahl told the members "he didn't want anyviolence around the plant because we have an injunction signed against us but whatwe did away from the plant was up to us, our business."We have no knowledgeof the basis for the injunction and cannot accept it as proof of the defense.As fortestimony which suggests incitement to acts which are not here charged, such as"stripping girls naked," such incitement (as distinguished from acts of violence) is notalleged.Becker, who was charged with making the "stripping" statement a fewweeks or a month after the strike commenced, denied making it. The testimony onthis point does not prove bad faith on the Union's part during the negotiations.Omitting for the present any consideration of the Union's conduct during the nego-tiations (this will be joined with the evidence concerning the company's refusal tobargain,infra),ithas not been shown that the Union was guilty of bad faith orhas abused Board process.D. The alleged independent violation of Section 8 (a) (1)Where the testimony concerning certain events appeared to me to be undulycumulative, I limited the General Counsel in his presentation.With the benefit of20/20 hindsight, and since some of the testimony has not been contradicted, it isnow clear that the presentation might have been further limited. It will suffice tou Harrison Steel Castings Company,109 NLRB 1381, 1387."I do not slight counsel's efforts on direct examination of the Company's witnesses,but they did not approach the attempts made during cross-examination of the GeneralCounsel's witnesses. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecast several events with a summary of the testimony of many witnesses, omittingentirely reference to other alleged violations.Approximately a week before the election conducted by the Board on January25, 1955, J. H. Rutter told his assembled employees in both the main plant and thesmall plant (the "downtown plants") in New Orleans that as long as the plant wasunder his name, there would be no union there and he wasn't going to have a union.Such statements constitute restraint and interference in violation of the Act.Healso told them that no union was going to come in and tell him how tb run hisfactory; before he'd let the Union run his shop, he'd close it up. If this reference,before the election, to telling him how to run his shop referred to contract negotia-tions, it was certainly an anticipatory refusal to bargain and a restraint on theemployees' organizational activities; the interference was just as great if Rutter washere suggesting that negotiations would necessarily deteriorate into a union attemptto dictate policy.There is further uncontradicted testimony that some 3 weeks priorto the election J. H. Rutter was responsibly reported to have said he would notsign a contract. In February, after the election, he told the employees at the Frank-linton plant that he would not sign with the Union.On the latter occasion, hisnephew, J. E. Rutter, who is superintendent of that plant, also made a speech and,when asked by an employee whether the plant would shut down if the Union camein, replied that in his opinion it would.After the strike began and at least into July, E. J. Rutter and other supervisorsmade substantially similar remarks to striking employees, generally citing J. H.Rutter as source and authority. (Such remarks are consideredinfraamong threatsand promises of benefit in violation of Section 8 (a) (5).)These remarks, whichviolated the Company's duty to bargain, further exemplify the extent to which itinterfered with, restrained, and coerced employees in violation of Section 8 (a) (1)of the Act. J. H. Rutter's advice to his employees during the course of his speechesto the effect that they could vote as they please did not justify these other statements;it is to be evaluated as mere lip service to the policy and purposes of the Act.13Asfor variances in the testimony offered, none of the company officers or other super-visors denied or attempted to explain these apparent violations, which stand out clearin the welter of testimony and the maze of argument.Other instances of interference with employees' organizational activities are foundinfrato constitute violation of the Company's obligation to bargain, and are citedin the next subsection.On the other hand, some of the instances cited by theGeneral Counsel are not violative.For instance, aside from the matter of inducingemployees to return, which is consideredinfra, JH. Rutter did not transcend thebounds of lawful expression in his speeches of May 4, 14, and 26.His referenceto possible loss of jobs appears to be a mere prediction of a possibility which mighteventuate lawfully, not a threat of unlawful action on his part.E. The alleged violation of Section 8 (a) (5)1.Failure to furnish informationIt is admitted and I find that after a Board-conducted election on January 25,1954, the Union was, on February 2, 1955, certified on behalf of the Board as theexclusive representative of the following employees for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All of the Company's production and maintenance employees at its three NewOrleans plants, including truckdrivers and janitors, but excluding professionalemployees, office clerical employees,mechanics, guards, and supervisors asdefined in the Act.Bargaining between the parties was in an early stage when it was terminated onApril 15; there is no question of an impasse.Price testified that "during the firsttwo days there was no discussion about demands and counterdemands.The onlydiscussion was pure clarifying what the union's demand was..... Such demandswere thus recognized and treated as bargainable.As notedsupra,there had beenlittlebeyond reading and preliminary discussion of various clauses proposed by theUnion.Price, at that last session, had suggested that they "find out where theystood on the other phases of the contract before [they] tackle the phases of it thathad any thing to do with the cost to the company." Aside from later acts allegedas violations, our first question here is whether prior to and on April 15 the Company"MagnoliaPetroleumCo. v. N. L. R. B.,200 F. 2d148, 150(C. A.5) ; Richards andAssociates,110 NLRB 132. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.405refused to bargain in good faith.Contrary to the General Counsel's contention, I donot find that this early suggestion by Price to postpone consideration of cost itemsis an"indication" of the Company's bad faith. It had not matured into any adamantand unreasonable position.While such a suggestion may reflect bad faith,it is alsoconsistent with good faith:I seeno basis for finding that it "indicates" one ratherthan the other.Brazier testified that shortly before the close of the March 17 session he askedfor certain piece work and hourly wage rates and average hourly earnings; thatPrice declared that he would not furnish such information; and that, when he pointedout that he was entitled to it under the law, Price replied, "Well, we will see aboutthat later."Price testified that Brazier conditioned agreement to meet on March 30on a promise by the Company to furnish, in the meantime, earnings and wage orpiece (which of these, he was not certain) rates; as far as any condition was con-cerned, Price refused "to trade dates"; that Brazier then agreed upon the date, stated,"We still want this information," and asked whether Price was going to supply itbefore the March 30 meeting, and that the latter replied that he would "take [the]requestunder advisement." It was now incumbent upon the Company to act.As noted, the next meeting was in fact held on April 15.Neither before March 30nor since has the Company supplied the information requested.Aside from the question of any original refusal, as Brazier testified, the Companyadmittedly failed to comply with the request for information.There is no evidencethat the Union, not in good faith but to harass, sought the information although theamended answer includes such an allegation.The defense alleges that "the requestand demand were [stated to be] premature." But prematureness is not a defense;in the language of Chairman Farmer in his concurring opinion in theWhitin MachineWorkscase,14 "... wage and related information pertaining to employees in thebargaining unit should, upon request, be made available to the bargaining agentwithout regard to its immediate relationship to the negotiation or administration ofthe collective bargaining agreement."Contrary to the defense of prematureness isthe suggestion in Price's testimony that Brazier's request for information was belatedand unnecessary: "We told you that we wanted a ten-cent increase before we askedyou for this information, and we still want this information."Whether in Price's opinion, premature or belated, the request should have beenhonored.The Company's failure to do so constituted a refusal to bargain.Whilethe basis for a finding of bad faith goes back, as will shortly be seen, to the Januaryspeeches, these speeches preceded the post-certification request to bargain; theCompany's bad faith appears to have been made manifest first in the temporizingresponse of March 17 to the Union's request for wage information. (The testi-mony that the speeches at Franklinton were made late in February, after the Union'srequest to bargain, is almost incidental.While it might support a finding of refusalto bargain in February, I do not make such a finding.)Price's explanation to Brazier after the session of April 15 was insufficient-hehad told J. H Rutter, "We'll cross that bridge [furnishing the information] whenwe come to it"-and too late.He "hadn't even approached this subject with J. H.Rutter with the idea of getting this information."Whatever this discloses as towhether Price "was sincere in [his] handling of the wage matter," it does notjustify the failure to furnish the information.While the Company was entitled toreasonable time to "cross that bridge," i. e., gather and furnish the information,the parties had "come to it" when the request was first made on March 17.Yeta month later Price indicated that he had not yet attained the approach to the bridge:he "hadn't even approached this subject with J. H. Rutter.. ."What the Com-pany in its brief refers to as "Price's deferment of wage information," if not "anabsolute refusal," became and was a failure to make the information available tothe Union.The refusal to bargain is found to have occurred with the first "defer-ment" on March 17.2.Authority of thebargaining representativeOn the question of authority of bargaining representatives, Price testified that heopened the first session by saying,inter alia,"I had the authority to set down anyagreement we reached in writing and sign the same."He tried to lead his sidein the negotiations, and told Brazier to direct questions to him and not to E. J.Rutter or other company representatives, whether those questions concerned furthermeetingsor any phase of the system followed at the plants.This was supportedby Brazier's testimony that Price declared at the beginning of the March 16 ses-1*Whitin MachineWorks,108 NLRB 1537, 1541. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDlion"that he had a clear understanding with the firm that he had the completeauthority to reach an agreement with our organization in behalf of the Rutter-RexManufacturing Company, and he said that he would not have taken the job ofrepresenting the Rutter-Rex Manufacturing Company unless he obtained the pro-vision from the firm which he stated that he had."Price testified further that he brought up the request for wage information inBrazier's hotel room on the evening of April 15 and told Brazier,as noted, thathe "hadn't even approached this subject with J. H. Rutter with the idea of gettingthis information."Price "had been very leery of talking to Mr.Rutter about theunion's wage demands. [He]didn'tknow what was going to come out of that.[He] deliberately shied away from having a long discussion with him about it. Firstof all [he] wanted to get it ironed out in[his]mind just exactly what the unionwas and was not going to demand of J. H.Rutter before[he] approached him onthatmatter,and [he] stated to Mr.Brazier that night that[he]was sincerein trying to do that, [he] was very reasonable and [he]told him that[he] was."When,at that late point, Price mentioned certain possibilitiesfor agreement, thesewere not offers; in fact, he had not even discussed them with the Company. Fromhis observation of J. H.and E. J. Rutter, these constituted a "rock-bottom proposi-tion";ifthey were"agreeablewith Brazier,""then [Price]would have goneto Mr.Rutter and tried to sell him on that proposition."It thus appears that it was for the Company and its officials to evaluate Price's ad-vice and to accept or reject it.Talking with Brazier,Price did not speak for theCompany.His original assertion of authority was therefore misleading, to saythe least, and an impediment to that good-faith collective bargaining which theAct requires.If,on the other hand, Price had the authority which he claimed onMarch 16 and it was then reduced to the extent that he later declared it, such limi-tation during the course of the negotiations,without explanation,warning, or com-pensating increase elsewhere,would likewise militate against proper bargaining andbe a violation of the Act.In any event,ifwe accept Price's appraisal of his posi-tion on April 15 and before,that he could only try to persuade J. H. Rutterafterthe Union indicated agreement,and then go"back in the bargaining table and startnegotiating. . ." (in the meantime hesitating to ask for the wage information sought),we have indeed a bleak prospect for any negotiator,and a failure to bargain withinthe meaning of the Act.153.Propaganda at the negotiationsWe come now to the termination of the bargaining session of April 15.As inthe previous subsection,we can here largely rely on Price's testimony and thus per-haps avoid any issue of credibility in this connection.He testified that Brazier,after erroneously charging the Company with turning down all of the Union's re-quests on"money matters,"erred further in claiming that Price had earlier saidthat they might arrive at an agreement on the basis of what Potofsky had offeredin the way of a contract.After making his denials,Price asked for a recess;a "caucus"was held.He testified further as follows:Iwent out and as a result of that caucus and conversation I came back inand I said, "Now you have seen fit to bring up the Potofsky meeting and thePotofsky conversation and some of the deal that was made there,and I wantto set the record straight by stating exactly what did happen in the Potofskymeeting," and I said, "At the Potofsky meeting, Mr.Potofsky didn'toffer-Mr. Potofsky offered a contract to the company,a strictly backdoor deal whereeverything for the union, nothing for the employees and the company wouldmaintain their practices just like they are and the union would take advantageof this backdoor deal and have a union shop for the checkoff and the employeeswould lose."And Mr. Brazier jumped up, slammed his briefcase closed, the others aroundthe negotiating table began to get their stuff ready to go, and Mr. Brazier said,"I am not going to sit here and let you propagandize my committee.As faras we are concerned I want to talk to my people, but as far as we are con-cerned right now,thismeeting is at an end, and when and if we want to meetagain,we'll let you know," and I said,"Well," I said that"I am not the onlyone making propaganda speeches here." I picked up my briefcase and put15G-ittlin Charlotte Bag Company,95 NLRB 1159;Valley City Furniture Company,110NLRB 1589,and cases there cited.Cf.Lloyd A.Fry Roofing Company v N. L. R. B.,216F. 2d 273, 275 (C A. 9).The overt acts are sufficient regardless of purpose or intent,although the latter is shown elsewhere. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.407my stuff in it and Gene Rutter handed me his notes and I stuck them in mybriefcase, and out the door we went.Brazier's references to "agreement" and "contract," as related by Price, are inclear contrast to Price's emphasis on a "backdoor deal." It is neither argued bythe Company nor can we properly find that the word "deal" was usedin an in-nocuous sense.Lampert and Brazier, chief representatives for the Union at thenegotiationsessions,were present at the hearing, as were Price and, less frequently,E. J. Rutter.Not only does "deal" as used tend to irritate and antagonize, butthat it did in fact was readily apparent at the hearing. (E. J. Rutter appreciatedthis terminology.He himself testified that Lampert spoke of Potofsky's "deal."But when asked directly how Lampert had referred to it, he thought "his wordswere . . . the proposals made by Mr. Potofsky.")Whatever the advantage soughtor the benefit imagined in referring to another's proposal as a deal, or in otherwise"needling" an adversary at a hearing (this is not to say that such conduct was one-sided, nor to rate relative frequency), I do not evaluate such conductat the hearingwith the offenses alleged.But employed ata conferencecalled for collective bar-gaining, it is itself evidence of bad faith on the part of the negotiator, indicating anintent to antagonize and repel rather than to reachan agreement.Harassingtacticswhich exericse strong economic pressure indirectly indicate bad faith innegotiationsand are "irreconcilable with the Act's requirement of reasoned discus-sion in a background of balanced bargaining relations upon which good faith bar-gaining"must rest." 16What shall be said then of remarks which are plainly an-noying and "directly indicate an intent to lower the bargaining representative in theesteemof those whom it represents? Passing over the element of winning friends,such remarks could not influence people as an indication of good faith.Price's remarks were not a necessary part of any pending discussion.The sub-ject had previously been taken up with Potofsky, and the defense of bad faith inthat connection has not been sustained.Price had now denied Brazier's claim ofagreement, and there was no epithetical or rancorous crisis.A recess had beentaken, and only after deliberation and consultation did Price now speak.Whether Price had in fact indicated possible agreement based on Potofsky's pro-posals we need not determine.E. J. Rutter testified that, before the parties wentinto the negotiation sessions, Lampert told him "that the dealmadeby Mr. J. H.Rutter and myself with Mr. Potofsky still stood. . .[Emphasis supplied.]On the other hand, we have Brazier's request for "answers" in the face of thistestimony by E. J. Rutter and Brazier's own that there already had been agree-ment., But it must be noted that the "agreement" or "accord" which Brazier men-tioned was not to any identifiable contract but to "proposals for an agreement madeby Mr. Potofsky" or "with the proposed basis of the collective bargaining agreementthatMr. Potofsky made to Mr. Rutter in his office."Any such accord, if arrivedat, was hardly definitive; it would require further negotiation and therefore "answers."The absence from Brazier's notes on the March 17 meeting of any reference tosuch an agreement is not helpful on this point: He twice referred to agreement "atone of [the] earlier negotiation meetings," and his notes on the meeting of March16 were admittedly incomplete. I am unable to find, as claimed by the Company,(a) that Brazier's statement of agreement by Price was false, and (b) that it wascalculated to evoke such a response as would in turn justify the Union in terminat-ing the meetings.We need not at this point consider an employer's right to communicate directlywith its employees.This meeting was held to bargain with the Union, not withemployees directly.Itwas not a forum for criticism, recrimination, or charges thatthe Union was willing to ignore the employees' interests.The references to back-door deal and lack of advantage for the employees were an appeal over the headof those conducting the negotiations for the Union. (One can distinguish betweena circular or advertisement distributed as a report after certain events, and a criticalreport foreign to the immediate issue and made when the parties are ostensibly en-gaged in collective bargaining.)It is not claimed that Price's remarks were but replies in kind tounionattemptsto portray the Company as seeking to make a surreptitious or backdoor deal atthe expense of the employees.With Price's denial that there had been earlieragreement,whatever differences the Union indicated, its committee of employeescould see that these were above-board differences in attitude or opinion.But now1°TextsleWorkers Union of America, 010 (Personal Products Corporation),108 NLRB743, 746-747, citingPhelps Dodge Copper Products Corporation,101 NLRB 360, 368. 408DECISIONSOF NATIONALLABOR RELATIONS BOARD'was injected the charge of double-dealing at the expense and in the presence of thevery employees whom the Union represented.Later that day, after the meeting broke up, Price called Brazier and had a con-versation with him.The former testified concerning this as follows:Well, I telephoned Mr. Brazier.. .and I told Mr.Brazier that I wassorry that he had taken my speech over there as a propaganda speech and thatI felt like the matter was entirely too important for any ill chosen words onthe part of John Price to break up the negotiating meeting and that I feltlike we were both probably under the influence of wanting to say and talk theone way in front of the people that we were representing when in fact I feltlike if he and I could get together we could very quickly see exactly wherewe stood with respect to this contract,and I requested a private audience ofhim in order to do that,and I'said-he said,well, he says,"Of course,I didn'twant you up there talking to these people about my-about our president,"and I said, "Now, don't misunderstand me, Mr. Brazier, I want you to clearlyunderstand this, I am not saying that what I said that Mr. Potofsky said waswrong, I just want you to understand this, that I feel like I chose a prettysorry place to tell what it was and I used the word backdoor deal and all andIwas sorry that I had used those and that I felt like that it had been more ofa propaganda speech than anything worthwhile,and so forth,and that I felt -like it was much too important for that ill choice of words on my part tobreak up a negotiating meeting like that and couldn'twe get together and seeif there wasn't someway we would resolve the issues in the case.He said whysure, he would be glad to meet with me.The question 17 is not whether Price is to be forgiven his choice of place and words.Rather, what was his attitude when he made that choice? Price's reference to andcriticism of Potofsky's attitude during a bargaining session 3 months later and inthe presence of employee union representatives certainly could not further the prog-ress of the negotiations.Nor is it to be overlooked as a mere personal transgressionby Price.Aside from the Company's responsibility for his acts,thiswas an allo-tropic manifestation of the Company's intent not to bargain in good faith, as earlierindicated by J. H.Rutter, and is itself evaluated as "a propaganda speech," whoseintentwas to wean employee support away from the Union rather than to bringagreement nearer.This evaluation of the Company's attitude and intent is further based on the verystatement by Price and also on the Company's propensity, as declared by J. H.Rutterand foundsupra,for opposing the Union and refusing to countenance one in itsplants.To place an ancient phrase in a different context, it may be said,"Thy speechbetrayeth thee."Here we would refer to speeches.18I find this pervading motivation a dominant element in the Company's attitude; itruns like a single thread through the events covered by the record in this case. (It isa continuation of the interference and violative attitude found in the prior case.Like a main thoroughfare which runs through a city and beyond,even into andthrough another, it is recognizable as the same road, whether under the same or an-other name.As notedsupra,however, I find it unnecessary even in part to base anypresent finding of violation on the findings in the prior proceeding.)The failure tobargain in good faith and the Company's attitude,as noted herein,serve to explainwhy Price had not, as late as April 15, sought the requested information from J. H.Rutter, and"had been very leery of talking to Mr. Rutter about the union's wagedemands."The finding herein made against the Company of bad faith at the April 15 bar-gaining session defeats that portion of the defense which charges the Union with badfaith for breaking off the negotiations.As was recently declared in theBewleyMillscase,19We find that the Union was justified in not pursuing negotiations any further,because the entire pattern of those negotiations shows that the Respondent ap-proached the bargaining table not "with an open mind and purpose to reach an17 Since the issue has been raised,I find from the testimony concerning the conversa-tions over the telephone and in Brazier's room that,if he was not offering an"apology,"Price later showed a "conciliatory attitude"within the limits indicated by the quotationfrom his testimony just notedBut his words did not overcome the proof of bad faith andrefusal to bargain established in the Company's earlier and later acts.18 See N. LR.B. v. Warden MfgCo , 217 F. 2d 567, 570(C. A. 5).19 111 NLRB 830 J.H. RUTTER-REX MANUFACTURING COMPANY, INC.409agreement," 1 but rather, withan intentionto protractthe negotiationsuntil theycollapsed.Accordingly, we find that the Respondent did not bargain in goodfaith with the Union and that it thereby violated Section 8 (a) (5) and (1) ofthe Act .21Mature TransportCo v. N. L.R B.,198 F. 2d 735, 739(C. A. 5).2N L R.B v The International Furniture Conpawy,212 F. 2d 431, 433-434(C: A. 5).4.The Union's and the Company's failure to arrange for further negotiationsAccording to Price, after Brazier "jumped up, slammed his briefcase closed,"in apparent outrage at Price's remarks at the April 15 session (whether or not Brazierindicated that the meeting was over or intended that it should be, his actions spokeloudly and were clear enough; it is agreed that the company representatives there-upon left), Brazier said, ". . . when and if we want to meet again, we'll let youknow"; further, in Brazier's hotel room that evening, after Price made three "pro-posals" (as notedsupra,these were proposals for action by Price vis-a-vis his prin-cipal, not proposals from the Union to the Company), Brazier said that he wasgoing to meet with the Union's top officers (its national committee) on April 20, thatif there was agreement on Price's proposals, Brazier would telephone him and Pricewould meet with the Rutters on April 26 or 27; but in any event Brazier and Pricewould meet on the 28th and no strike would be called before. Two points are clear:after the close of the bargaining session on April 15, E. J. Rutter feared that a strikewould be called the following day, and Brazier wanted to and did discuss with hisnational committee the advisability of a strike.Brazier denied telling Price that the Union would not strike before they met again.He testified that he would negotiate further if his national office so advised; that heleftNew Orleans for his home in St. Louis on April 16; that he met with the nationalcommittee in New York on April 20; and that the committee, concluding that theCompany had been stalling and that it was useless to continue the negotiations, sanc-tioned a strike if the employees voted for it. (It was testified that the local nego-tiating committee had wanted to strike.)If a credibility finding be necessary here, it appears unlikely that Brazier would soconveniently 20 have promised, even while terminating the negotiations under the cir-cumstances described, to let the Company know about resuming the bargaining. (E.J.Rutter testified that Brazier, after objecting to Price's propagandizing the Union'snegotiating committee and after declaring the meeting ended, said that he would seewhether the employees wanted further negotiations and that the Company would"hear from us.")Nor do I believe the testimony that Brazier promised there wouldbe no strike before he met with Price on April 28. (Brazier testified that they agreedto meet on that date if the national committee directed further negotiations.)Cer-tainly, nothing on April 15, at the bargaining session, over the telephone, or inBrazier's room, pointed to such a self-imposed limitation. In any event, it is doubt-ful that a finding that the Union had failed to communicate with Price and had, at ameeting arranged prior to its national committee's strike authorization, called a strikeafter a promise to meet first, together with the other evidence submitted by the Com-pany, would prove-the Union's bad faith in the negotiations.Where the Company'sbad faith is clear, it is not bad faith for the Union to refuse or fall to notify it concern-ing further meetings, as we have seen.With the calling of the strike, the Union notified (the telegram was received ap-proximately 1 hour before the time set for the commencement of the strike) theCompany that it withdrew its request for union security and that it was requestingfurther negotiations.That the reference to union security was included on the ad-vice of counsel to meet a Louisiana statute which forbids strikes for union securitydoes not alter the position, rights, or obligations of the parties herein.The earlierrequest for a union-security clause was lawful.The negotiations did not break onthat issue, and the strike was not called because of it.The Company did not replyto this notice that the Union "stands ready" to negotiate further. It may be that theniceties of the situation would have been met by a "So do we" telegram to the effectthat the Company also stood ready to negotiate.The occasion did not call for coy-ness on either side, and the Union's message was hardly importunate. In any event,the refusal to bargain having been found, I make no further finding of refusal by theCompany here. (The Company's failure to bargain in good faith relieved the Unionof any obligation to proceed. It is therefore unnecessary to evaluate the telegram90Cf.h'oerens Motor Company,106 NLRB 652, 661. 410DECISIONS OF NATIONAL LABOR- RELATIONS BOARDas an attempt to arrange further meetings.-As much,or little,can be said of theUnion's open letter of June 28.)The General Counsel points to a more realistic effort later to arrange further meet-ings through the intermediary efforts of the United States Mediation and Concilia-tion Service.But here testimony was barred as hearsay and later by refusal ofthe Company's attorney to testify concerning conversations which he had. In addi-tion to this claim of privilege,I noted at the hearing the question of public policyarising from-any limitation on the usefulness of the service if counsel were com-pelled to testify concerning such a conversation with one of its representatives. "Hav-ing indicated my own appraisal of the situation,I . . . nevertheless direct[ed] thewitness to answer.This [was] done after consultation with counsel and in order topresent this matter to higher authority for any conclusion which may be drawn fromthe refusal to answer and for decision on the merits."Itwas further agreed thatthere was"no question here of any willful or contumacious refusal beyond the factof refusal for the reasons stated."To base a finding of refusal to meet on a request,if so proven,by a Federal conciliator,would result in impairment of the functionsof conciliators and emphasis on the indirect approach.In this connection,I find norefusal to bargain.-To the extent that the General Counsel relies on the telegram of April 21 and-other alleged efforts to arrange meetings,I find no refusal by the Company to meet.On the contrary,I find that the Company was willing to meetd outrance,but thatsuch willingness does not exculpate it from failure to negotiate in good faith.5.Solicitation and interrogation of strikersSince the Company was under obligation to deal and bargain with the Union,21the appeal for the strikers'return in the Company's letter of June 25(whichwas sentto all employees who were on strike or were not on the payroll for any other reason)and the postal card poll on their desire to continue or end the strike,taken 1 monthlater, all part of the illegal pattern found and done to undermine the Union,22 andin the light of the evidence that the Company sought individual rather than collec-tive bargaining 23-such appeal and poll violated Section 8(a) (5) and(1) of theAct.similar violations were committed by various supervisors,as (again without listingall violations described)when they requested strikers to return to work in connectionwith threats and promises of benefit,notedinfra.(Itdoes not appear that theplants were shut down at any time.)Along with these oral requests to return,supervisors inquired of strikers concerning their activitiesand those of the Union.That these inquiries were not casual is clear not only from their number but alsofrom the strained relations which then existed between the Company and the Union.Such interrogation in the context of the other interference found was likewise viola-tive ofthe Act.6.Threat of dischargeIn its letter of June 25 to the strikers, the Company stated: "Those of you who donot return to work on Monday, June 28th will be listed by the company as decidingto remain on strike indefinitely.Beginning shortly thereafter your places will befilled by new employees which the company will hire as replacements."Whatevermight be technically argued about the phrase "remain on strike indefinitely" as amere description of fact without effect on the strikers' status, the term "indefinitely"would suggest finality and irrevocability to these strikers.This was no mere state-ment of fact by the Company to be considered apart from its effect on the strikers;it referred to future listing by the Company, i. e., something which it would do withrespect to those who continued on strike. If the Company regarded the phrase asa description of fact, the fact is that all who had been on strike for the preceding 2months had decided to remain on strike to that time.As to the indefinite future,the decision rested with the strikers, not with the Company.An employer may notsuggest that its employees must remain on strike indefinitely; it may only note that,with respect to time elapsed, the employees have been strikers. (This, of course, isnot said in limitation of any existing right to replace strikers.)The threat of such"listing" and replacement was an unlawful strike-breaking technique,constituting21American Rubber Products Corp.,106 NLRB 73, 7722 The Texas Company,93 NLRB 1358, 1361;The Stanley Works,108 NLRB 734, 736.23 Cf.Efco Manufacturong, Inc,108 NLRB 245,247; McLean-Arkansas Lumber Com-pany, Inc,109NLRB 1022, 1040-1041. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.411coercion of employees to abandon the strike,24 and violation of the obligation tobargain with the Union.25It does not appear, however, that the Company has in fact discharged strikers,lessened their seniority, or otherwise discriminated against or interfered with themin this respect.Although an anticipatory remedy is recommendedinfra,there hasbeen no proof of loss of pay or rights to returning strikers because of the letter ofJune 25 or otherwise.7.Grant of benefitsA few days after the commencement of the strike, the Company began to providetransportation for employees to and from the plant; lunch was also provided freefor those at work.The Company would justify these benefits by pointing to allegedviolence by the strikers and fear among those who wanted to work.According toE. J. Rutter, the Company based these steps on information which it received fromemployees.But on the question of the reliability of such information and the neces-sity for the transportation (less attention has been given to the lunches: they evidentlyjust followed), evidence by a company official that an employee so told- him ishearsay.Of the witnesses who were interrogated on this point, there is virtually no evidencethat these were unwilling or even reluctant strikers, coerced by the Union or other-wise succumbing to fear. (Armelin answered in the negative when asked whetherhe didn't feel that transportation constituted enough protection; he wanted protectionafter working hours also.But then he testified that he "wasn't worried about protec-tion"; he "didn't want to get involved with nobody."Certainly an employer may not provide what would otherwise be unlawful benefitsto undermine a collective-bargaining representative and break a strike by merelyaccepting statements of fear and without obtaining evidence which would reasonablyindicate and support such fear.While the Company's testimony concerning reportsof violence and employees' fear would not prove either, being hearsay, it stands asan indication of the basis for the Company's provision of transportation and lunch.Nevertheless, although permitted so to testify, the Company did not meet the proofthat it was not in fact motivated by such reports in acting as it did or even that thereports constituted a reasonable basis for its acts.The tesimony concerning fearof violence is one element of the evidence; it is considered with the other evidencein arriving at a finding concerning the Company's motivation.Not only is the refer-ence to employees' expression of fear extremely limited; not only has the Companyshown its own purpose to undermine the Union by threats and refusal to bargain, andto win employees over by unilateral provision of benefits (the latter as hereinafterfound); but such transportation and other benefits were cited to strikers who did notexpress any fear and in fact denied that they were afraid. Such evidence in therecord outweighs and overcomes the Company's statement of its reason, which Ifind was a mere pretext, and proves the Company's unlawful motivation.The Company utilized these benefits, not as a necessity, but as an inducement.28The record as a whole does not warrant a finding that the Company had "an honestbelief" that the fear of violence made necessary the steps which it took; further,from the testimony received on the issue of misconduct, "itaffirmativelyappearsthat such misconduct did not in fact occur." 27Certainly there is no testimony ofviolence or fear of violence from any such number of employees whose expressedfear would warrant the general practices adopted by the Company.On all of theevidence, I find the fact that the Company provided transportation and lunch, notto meet the fear of working employees, but in an attempt to break the strike. Thelegalground for such action by the Company did not exist. If a promise to providetransportation is unlawful in a pattern of illegal opposition to the purposes of the-Act,28 then the actual performance thereof is indeed so. Provision of transportationand lunch violated Section 8 (a) (1) and (5) of the Act.Without consulting the Union, the Company, in May 1954, instituted 10-minutemidmorningand midafternoon rest periods.There had been no such breaks for atleast a year before.Early that month, and shortly after the beginning of the strike,24Kerrigan Iron Works, Inc,108 NLRB 933, 935.25American Rubber Products Corp., supra20As notedsupra,many witnesses testified that they brought lunch to work.How many,if any, nonstrikers had previously bought lunch does not appear ; no more does the neces-sity for providing it generally even if there had been violence and fear of it.n Rubin Bros Footwear, Inc.,99 NLRB 610, 611.28 Clearfield Cheese Company, Inc,106 NLRB 417, 418, 437. On the issue of unilateralchanges generally as violative of Section 8 (a) (1) and(5), seeinfra. 412DECISIONS OF NATIONALLABOR RELATIONS BOARDsoft drink machines were installed.There had been no such machines in the plantsince at least January 1953.One of the strikers, a witness for the General Counsel,testifiedthat when these items were mentioned to E. J. Rutter while he was solicitingreturn to work, he explained that enlargement of the plant had made this possible.(While the question covered both items, the reply as testified to did not refer to therest periods; nor can we thus understand the former installation of soft drink ma-chines.The explanation was also offered that the machines had been removedbecause drinks were taken to the work; it is not apparent that there was assurancethat this would not be repeated.) In any event, the action was taken unilaterally.E. J. Rutter testified that industrial engineers consulted by the Company recom-mended various changes for "practical, efficient plant operation."Notice of changeswas not given to the Union, he declared, because the Company "felt it futile tobargain"; the Union "had broken off negotiations" with the Company; "they hadbroken an agreement on a non-striking verbal contract not to strike." (This allegedjustification has been consideredsupra.)On July 9, 1954, J. H. Rutter announcedvarious changes to main plant employees.The changes went into effect generallyon July 12.Basepay rate is a piece rate computed as a minimum rate per hour and paid toalloperators who meet the Company's production standard on given operations.The rate had previously been 821/2 cents per hour, but was changed, effective July 12,to 90 cents.A new bonus plan eliminated the previous attendance requirement.As a balanc-ing factor,the rate was changed from 15 percent to5112percent.For present pur-poses,it-is sufficient, without detailing the plan, to note that this premium was nowto be computed on a basis more favorable to employees. (J. H. Rutter "had longsince felt that the [old] plan was too strict.")E. J. Rutter testified further that there had been machine delay time prior to July 12,but that it was now for the first time "spelled out and set apart."Whatever the priorpractice, employees now for the first time had a basis for computing such pay. Inaddition, as explained in his testimony, the change prevented loss to employees whootherwise earned more than theminimum.Similarly with transfer pay, while there had been such before, "there was neveranything you could put your hands on and say this is our policy on transfer." Thenew provision called for separate computation on transfers so that employees' bonusearningswould not be affected.Reporting pay and payment for waiting time were now instituted. There had beenno such benefits or payments before.The base period for computation of vacation pay is the year ending May 31.Formerly, a 1-week vacation was granted in July, the employee receiving 2 percentof his earnings during the base period provided he had been employed at least ayear.Those with continuous employment with the Company for 5 years or morereceived their 2 percent in the summer vacation week and an additional 2 percentat the Christmas holidays. (The term "vacation pay" thus includes pay during thesummer vacation period and pay or bonus, where earned, payable at or nearChristmas.)Changes were made at the end of June, E. J. Rutter testifying that thedecision to make such changes was reached several months before; he did not knowexactly when.The 1-year requirement was now omitted, and a minimum of $7.50established.(Whether any relief is to be granted in this connection is consideredunder "The Remedy,"infra.)Ifind that the various changes made, as hereinabove noted, were bargainable.These unilateral changes were in derogation of the Company's obligations underthe Act.29Here, too, the Company had during the negotiations said that it wouldnot agree to any increase in cost or, as Price testified, money matters were reservedfor later discussion.The refusal to bargain is underscored by the subsequent volun-tary and unilateralgrants.30(This is not a case where changes were made uni-laterally afteran impasse.As seensupra,the parties had never stated theirpositionswith finality; and Price's request on April 20 for a further meeting indicates thattheseitemshad not been disposed of by either agreement or conclusive disagreement.)^ N. L. R B. v. Crompton-HighlandMills,Inc.,337 U S. 217, 223;N. L R B. v C. & J.Camp, Inc.,216 F. 2d 113, 115 (C. A. 5);Armstrong Cork Manufacturing Co.,211 F. 2d 843,847 (C. A.5) ; Valley City Furniture Company,110 NLRB 1589. In the recent case ofSanta Clara Lemon Association,112 NLRB 93, there had been no discussion of wagesduring the negotiations ; in the instant case, there was a specific reservation of thequestion.30N.L. R. B. v. International Furniture Company,212 F. 2d 431, 432 (C. A. 5). J.H. RUTTER-REX MANUFACTURING COMPANY, INC.4138.Threats and promises of benefitsApproximately 1 week after April 21, when the strike started, Supervisors Drakeand Miano drove up to Woodrick's home, and the former told Woodrick and Dunn(spelled Vunn in the transcript), both strikers, that they had better come back whilethe employees were getting free lunches and transportation.Another promise wasindicated at about the same time or a_ week later, when Drake called Reeves andpromised her an increase from 75 cents to 90 cents an hour if she returned to work.Again, after receipt of, the Company's letter of June 25 and "after the time that[they] had to go in," Drake called Reeves and told her she "would still" get hervacation if she came in.Early in May, E. J. Rutter promised a vacation to Seaton if she returned to workalthough, as she testified, she had previously been refused vacations if she had beenout more than 5 days. In June, Miano promised Jackson $40 per week if she re-turned to work.Early in September, Drake solicitedWilliams' return with apromise of a job which she had previously performed but which she had been deniedalthough she had asked,for it. In that same month, Drake called Merridith andoffered her $1.25 per hour instead of the $1.15 to $1.20 which she had previouslybeen paid.Of threats, Drake told striker Taplin over the telephone in May that before he would"sign for the union" J. H. Rutter would take his business out of town to Franklinton.If "undermine" means anything, such statements tend to undermine a union, as doesthe statement that the Union might "pick up overnight and leave [them] holding thebag.... and that it wouldn't do any good for [them] to have [a union] ... because[they] wouldn't get anything out of it."Drake called Taplin again about a monthlater and told her that he had the names of the girls on the picket line "and theywere the ones that were going to catch it when we went back to work." About themiddle of June, E. J. Rutter named 4 strikers (another witness testified that henamed 5) who would not be taken back. If valid reason or explanation for their ex-clusion was at that time offered, it has not been indicated. In the absence of explana-tion, the tendency of such announced refusal to reemploy is clear: it is to interfere withorganizational activities of employees.31Also to be mentioned is the letter of June 25 and its reference to vacation pay.As mere notice of entitlement, posting in the plant, or delivery to those who wereworking would have sufficed. But the letter was sent to strikers also: it was no merenotice, but an appeal over the head of the Union as bargaining representative.In addition to the interference found in J. H. Rutter's earlier statements, his intentnot to bargain was testified to by Youngdahl, who mentioned occasions in July,August, and September when Rutter declared that he would not sign a union con-tract or consider having a union in the plant.Such threats and promises violated both Section 8 (a) (1) and (5) of the Act.32As in the case of violations of Section 8 (a) (1) only,supra,it is unnecessary to de-tail or consider other violations of Section 8 (a) (5).The evidence of interrogation,such as by J. E. Rutter at Franklinton in February, is not impressive; most of the laterinterrogation is merged in the solicitation or other violations found. In any event,consideration of other allegations could not lead to reversal of the findings alreadymade; it could but supplement those findings, for which there is now sufficient basis.33In the panorama which hindsight thus affords, the violations having been found,the additional allegations and findings thereon become redundant.Whether the sameact constitutes a violation of several sections,34 or whether different acts violate thesame section, the remedy here will be the same and will fully effectuate the policy ofthe Act.Nor, avoiding meaningless if graceful gyrations, do I see prejudice to anyparty if these "surplus" matters are neither found nor formally dismissed. If findings,conclusions, and remedy are clear, it can serve no useful purpose to cite instanceswhich are repetitious or those which are not probative. "It is not meet that every nice31Kerrigan Iron Works, Inc., supra.32 See footnotes 21-23,supra.33Cf.Frank W. Hake,112 NLRB 1097: 11...the extensive violation findings of theTrial Examiner, which we have adopted, and the warrant they provide for the broadremedial order we shall issue herein, render unnecessary any decision with respect to theforegoing incidents,which the Trial Examiner either passed upon or failed to pass11upon....34Cf.N. D.CassCompany,112 NLRB 402, where the Board, declaring that a remedialorder based on its finding of discriminatory refusal to reinstate would be sufficient, foundit unnecessary to determine whether the refusal also violated another section of the Act;the latter allegation was therefore dismissed. -414DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffense should bear his comment."35Citing reasonandcauthority 36 for passing overvarious items in the record, I am aware that the Board may find it unnecessary toconsider all that are herein mentioned.On the other hand, to insure the properremedy, the Board has recently held that it is necessary to "detail the specific respectsin which the Respondent violated" the Act although the respondent there concededthat the record supported a finding.37Enough "specific respects" have here been de-tailed to indicate the remedy; at any rate, neither the law nor the evidence offered hasbeen overlooked.F. Economic or unfair labor practice strikeThe complaint alleges and the answer denies that the strike at the Company'sthree New Orleans plants was caused and prolonged by the Company's unfair laborpractices.Despite the issue raised by the pleadings, it might be argued that thereis no present reason for making any finding or recommending any remedy in thatrespect, and that we should not anticipate any possible claim which is not before us,based on the nature of the strike and the respective rights and obligations arising there-from. It would seem that, on the authority ofBrown and Root, Inc.,38the 6-monthstatutory limitation would not, if discrimination should later be claimed, bar con-sideration of the nature of the strike at its inception and thereafter.Possible pro-,cedure here is suggested by that case where, after an earlier finding 39 of violationof Section 8 (a) (1) and (5), the Board now found, when the issue became material,that the earlier strike had been an unfair labor practice strike, and ordered the properremedy.InMonroe Feed Store,40the Board has recently declared:Always, when a complaint alleges the unlawful discharge of an employee,the ultimate objective of restoring the status quo by means of a Board Ordermaking the employee whole for loss of earnings and restoring him to his em-ployment, is an inseparable part of the case. Indeed, the very purpose of allunfair labor practice proceedings before this agency, is to remedy conditionswhich follow the commission of unfair labor practices.While the instant case does not allege unlawful discharge, the Board has gone furtherin considering the situation as it exists in a case of refusal to bargain.Itsdecision in this repect is clearly set forth in its adoption of the followinglanguage: 41While the Trial Examiner expressed doubt as to the efficacy or propriety ofsuch findings in this proceeding, in the belief that they were beyond the scopeof the refusal to bargain issue implicit in the Section 8 (a) (5) . . . violationalleged in the complaint, reference to pertinent Board precedents reveals notonly the necessity here for these findings but recommendation of an appropriateorder pursuant thereto.Indeed, in theCity Packing Companycase,42 the Board found merit in the exceptiontaken to the Trial Examiner's omission of a provision requiring reinstatement uponapplication, and payment of back pay, to unfair labor practice strikers.Certainly,this report must be as far reaching in its recommendations as the proceeding isextensive in its scope. In the absence of authority, it might be maintained that thatscope is not so extensive as to support the remedy of reinstatement.But on theauthorities cited, I am constrained to consider the nature of the strike and the anticipa-tory remedy of reinstatement and back pay if applicable, and to follow the patterninmy recommendations,infra,and the proposed notice to be posted.What kind of strike, then, was this? If, as Brazier testified, Price had during thenegotiations turned down any increase in cost, such rejection at most contributedto the termination of the negotiations which occurred when the Company attemptedw, Tulius Caesar, act 4, scene 3, line 7.46 American Newspaper Association v N. L R. B ,193 F 2d 782, 798-799 (C. A. 7) ;L. C. Products, Inc.,112 NLRB 872;Santa Clara Lemon Association,112 NLRB 93;OakFlooring Company, Inc,111 NLRB 906,Armstrong Tire and Rubber Company, Tire TestFleet Branch,111 NLRB 708,Richards andAssociates, 110 NLRB 132;Stilley PlywoodCompany,94 NLRB 932, 93334San Angelo Standaid, Inc,110 NLRB 1091.98 99 NLRB 1031, 1035-1036.9 86 NLRB 520, 521.40 112 NLRB 1336.41Buffalo Arms, Inc, Division of Frontier Industries, Inc.,110 NLRB 816.42 98 NLRB 1261. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.415to propagandizethe employee representatives.The negotiations had not beenterminated, nor was the strike called, on the rejection of cost items.Price testifiedthat money matters had been earlier reserved and that just before the last sessionended he said that the Company was "open-minded" on money matters; its answerwas not "No" on such items. E. J. Rutter testified similarly that at that time Pricesaid that "he wanted Mr. Brazier to understand that whereas we were holding[cost items] off until last, we were not adamant on" them.The Company hadto this point suggested what appeared to it to be better procedure and, as notedsupra,itwas not thereby guilty of a violative refusal to discuss various matters.Neither side was adamant; neither position had crystallized. It cannot be said thatthere was no room for further discussion of the items involved.There is no basisfor finding that the negotiations were terminated or that the strike was calledbecause of disagreement on economicissues.E. J. Rutter's fear when the bargainingsessionwas ended on April 15, as testified to by Price, suggests that the Company atthat time realized that a strike would be called, if at all, because of the manner inwhich the negotiations had been conducted; and this, as has been found, constitutedan unfair labor practice.Certainly the Union had not called or recommended astrike when the Company had indicated that it wanted to postpone consideration ofeconomic issues; the Company's failure to agree upon and grant economic benefitswas therefore not the causative factor in the decision to strike. If it was contributory,there was a supervening element, the proof of the Company's bad faith.Turning now from evaluation of the testimony concerning the surrounding circum-stances to the direct testimony on the Union's reason for calling the strike, wehave already noted Brazier's testimony that the Union's national committee sanctionedstrike action after concluding that the Company had been stalling and that it wasuseless tocontinue negotiations.Youngdahl testified that on the evening of April20 some 450-500, most of whom appeared to be employees, attended a unionmeeting, that reports were made on the various negotiation meetings, that a memberof the local negotiating committee moved that a strike be called the following morn-ing, and that the motion carried by an apparently unanimous standing vote.The dis-cussion between the parties was covered point by point at the meeting; items agreedupon by the Company were noted, as were the other items, and it was "pointedout to the meeting that the company had in effect broken off the meeting by makingextremely serious accusations against the union representatives."Youngdahl furthertestified that it was reported to the meeting "that the company had made, after sayingthat they were not willing to grant any of the economic benefits which was set atthe end, economic benefits were saved to the end of the bargaining, said that thecompany had stated its position on those economic things and after that, further-more accused the union representative of selling the people down the river, and makingaccusations that were extremely serious and calculated to break off negotiations."(The portion last quoted suggests on the one hand that the Company had definitelyrefused to grant economic benefits, and on the other that there was no finality in thissince "the end of the bargaining" had not been indicated prior to the actual breakup.)Thompson and Singleton, called by the Company, attended the meeting.Neithercontradicted the evidence offered by the General Counsel concerning the discussionof the bargaining negotiations, which led up to the strike vote.Whatever the motives of individual strikers (witnesses called by the GeneralCounsel testified that their motive was at least in part economic), the strike wascalled not by individual employees but by the group as a whole through their col-lective-bargaining representative, i. e., the Union, as distinguished from its individualmembers. If employees were motivated by economic considerations, their joiningin the strike did not convert it into an economic strike.A joint effort by definition,the strike was determined as to its nature by the joint representative acting on be-half of all and by the attendant circumstances.The very terms, "unfair laborpractice strike" and "economic strike" indicate that the decision concerning theseconcerted activities is not personal but institutional: it is made by a group of em-ployees acting directly in concert or by the representative, in this case the Union,authorized to speak for them.Here, distinction may be made between motive injoining a strike to achieve economic benefits and the reason for calling a strike.The latter may be based on unfair labor practices while the aim remains to obtaineconomic benefits. (Counsel for the Company has argued:.what the em-ployees themselves had in mind at the strike meeting we don't know. . .... )Absent unfair labor practices, negotiations might continue to agreement or evento an economic strike. If individual employees sought a better bargain in theform of economic benefits, they were denied the possibility thereof by the Com-pany's refusal to bargain.There would thus further be consistency between their 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony and that of the union representatives.Nor should we overlook thetestimony that employees, asked by the Company to return, said they would whena contract was signed.The Company's declared intention not to deal -with the Union and its subsequentacts which bore out such declarations persuaded the Union and employees in partat least that the negotiations had been perverted and would not provide the good-faith bargaining to which they were entitled. I find that there would have beenno strike authorization by the national committee, no strike vote by the local, andno strike but for the evidence, reported to the national committee and the employees,that the Company had not bargained in good faith; that this was an unfair laborpractice strike, and that its character as such was not changed by the presence ofeconomic desires and issues.As the Court declared inN. L. R. B. v. Stilley Ply-wood Company, Inc.:43As said by Judge Goodrich inBerkshire Knitting Mills v. N. L. R. B.3Cir.139 F. 2d 134, 137: "Where the causes contributing to a strike consist of un-fair labor practices and employee desires for wage betterments, the latter shouldnot excuse the employer from the legal consequences that flow from its con-duct which transcends the permissible legal bounds under the National LaborRelations Act."Further, "where the refusal to bargain is one of the causes of a strike, the burdenrests upon the employer, so refusing to bargain, to show that the strike would havetaken place even if he had not refused to bargain." 44We need not therefore detail the issues of conversion of the strike, had it beenan economic one in its inception, to an unfair labor practice strike, or of prolonga-tion of the strike by the Company's subsequent unfair labor practices beyond not-ing, as found, should doubt remain on this point, that unfair labor practices werecommitted after the strike began and particularly that strikers were told that theCompany would not sign a contract, to which they replied that they would notreturn until it did sign.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section II, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.IV.THE REMEDYSince it has been found that the Company has engaged in and is engaging incertain unfair labor practices affecting commerce, I shall recommend that it ceaseand desist therefrom and take certain affirmative action in order to effectuate thepurposes of the Act.Ithas been found that the Company refused to bargain collectively with theUnion thereby interfering with, restraining, and coercing its employees. I shalltherefore recommend that the Company cease and desist therefrom and also, uponrequest, bargain collectively with the Union with respect to wages, hours, andother terms and conditions of employment, and embody in a signed contract anyunderstanding reached.It has been further found that the Company, by threats of refusing to deal withtheUnion and of closing the plant, interfered with, restrained, and coerced itsemployees in violation of Section 8 (a) (1) of the Act; and by failure to furnishinformation concerning earnings, withholding authority from its negotiator, solicit-ing strikers to return to work, inquiring of strikers concerning their own and theUnion's activities, threatening to discharge strikers, and promising and granting43199 F. 2d 319, 320-321(C. A. 4).44N. L.R. B. v. Barrett Co.,135 F. 2d 959, 961-962(C.A. 7).Spitzer Motor Sales,Inc,102 NLRB 437, 452.CfClintonFoods,Inc,112 NLRB 239, the strike being foundto be economic where the employer bargained for a long time in good faith and consistentlyexcept for its refusal to bargain on insurance,L. C Products, Inc.,112 NLRB 872, wherethe union had not been recognized and could not enforce recognition through Board proc-esses, it being held that the strike was called for recognition and was therefore not anunfair labor practice strike. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.417benefits, has further violated both Section 8 (a) (1) and (5) of the Act. I shalltherefore further recommend that the Company cease and desist therefrom.The unfair labor practices found herein indicate a purpose to limit the lawfulconcerted activities of the Company's employees. Such purpose is related to otherunfair labor practices, and I find that the danger of their commission is reasonablyto be apprehended. I shall therefore recommend a broad cease and desist order,prohibiting infringement in any manner upon the rights guaranteed in Section 7of the Act.It has been further found that the strike herein was an unfair labor practice strike,caused by the Company's refusal to bargain.For the reasons stated,supra,I shalltherefore further recommend that the Company offer, upon application, immediatereinstatement to their former or substantially equivalent positions,45 without prejudiceto their seniority and other rights and privileges, to all 46 of the strikers, dismissing,ifnecessary, any replacements hired; those strikers for whom no employment isavailable because of any change in the Company's operations shall be placed on apreferential hiring list for all jobs for which they are qualified, with priority deter-mined among them by such system of seniority or other nondiscriminatory prac-tice as heretofore has been applied in the conduct of the Company's business, andthereafter in accordance with such list shall be offered reinstatement as positionsbecome available and before any other persons are hired for such work.47 'TheCompany shall also make whole such strikers for any loss of pay they may have suf-fered by reason of the Company's refusal, if any, to reinstate them, by payment to eachof them of a sum of money equal to that which he would normally have earned,less his net earnings,48 during the period from 5 days after the date on which heapplies for reinstatement to the date of the Company's offer of reinstatement.Loss of pay shall be computed 49 on a quarterly basis. It is also recommended thatthe Board order the Company to make available to it, upon request, payroll and otherrecords to facilitate the determination of reinstatement rights and the amount ofback pay due 50The recommendation for back pay herein does not include vacation pay, soughtby the General Counsel, which might have been received by the strikers but forthe strike.Entitlement to such pay is not established by the mere grant thereof tothosewho were working and denial thereof to the strikers.51That distinctiondoes notper seindicate discrimination 52 against the strikers or interference withtheir concerted activities.Nor does this appear to have been done except in normalcourse of business. In the absence of evidence that vacation pay was used to under-mine the Union or otherwise in violation of the Act, there is no basis for finding thatitwas paid or withheld unlawfully.Even where there is no question of violation ofa no-strike clause,53 an employer may pay all emoluments to those who are workingand withhold them from those who do not work.Was the vacation pay, then, aproper emolument, or was it discriminatorily awarded?There is no basis, in the mere payment to those who were working, for a finding ofdiscrimination against those who were not working and did not receive vacation pay.4sThe Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65NLRB 827.4eWhatever question may arise because of alleged violence by individual strikers, notchargeable to the Union, is left for future determination since it is not within the issuesbefore us.47 Central Kentucky Broadcasting Company,93 NLRB 1298, 1299, 1309.98CrossettLumber Company,8NLRB 440. See alsoRepublic Steel Corporationv.N. L. R. B, 311 U.S 7.'IF WWoolworth Company,90 NLRB 289, 291-294.suId ,at 294.51There is no evidence of departure from this practice despite the testimony notedsupraof a promise to modify it, made by Drake to Reeves. E. J. Rutter testified that it appliedto nonstrikers who were not working, and a striker who returned to work after the sum-mer vacation period but before Christmas testified that she was not paid for the formerbut did receive her Christmas bonus portion.52Cf.Anheuser-Busch, Inc,112 NLRB 686, which involved disparate treatment of work-ing employees68 Cf.Wagner Electric Corporation,105 NLRB 1 ;Cities Service Refining Corporation,105 NLRB 797.390609-56-vol. 115-28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDThe strikers were entitled to "the status which they had achieved prior to the strike,"no more, no less 54They werenot discriminated againstby thebenefits to workingemployees.Here their proper status was recognized since vacation pay to strikerswho returned before the vacation dates set forth was based on the full period of em-ployment, both before the strike and thereafter to the end of the base period; 55 it wasnot based on any regard of the strikers as new employees.As for nonallowance ofvacation pay to those who continued on strike, although the base year on which vaca-tion pay was computed ended on May 31, a reasonable condition for such pay is thatemployees be on the payroll or in a working status at the time of such payment.While striking, they were not entitled to any form of pay, whether regular, overtime,holiday, premium, bonus, or vacation.56Nor was any distinction made on the basisof unionmembership:those at work were paid, while those not at work were not paid.Neither, as noted, was there distinction on the basis of unionactivity:whether strikersor, as E. J. Rutter testified, nonstrikers, those who were not on the job did not receivevacation pay any more than they received wages. I find no discrimination in the pay-ment of vacation pay to those who were working when those payments were made.(If strikers incurred no compensable loss here, widening of eligibility by omitting the1-year requirement, and establishment of a minimum of $7.50 cannot benefit them.)But aside from identity of individual recipients, was the distribution discriminatorybecause made at that time or because of other factors beyond that of "mere payment"?Of this, there is no evidence.Certainly there is no suggestion that the vacation dateswere discriminatorily set, it appearing that approximately the same period was selectedas in other years.Vacation pay had been due on a condition, and the condition wasnot changed.Upon the basis of the above findings of fact, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All of the Company's production and maintenance employees at its three NewOrleans plants, including truckdrivers and janitors, but excluding professional em-ployees, office clerical employees, mechanics, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.Amalgamated Clothing Workers of America, CIO, was on February 2, 1954,and at all times since has been the exclusive representative within the meaning ofSection 9 (a) of the Act, of all employees in the aforesaid unit for the purposes ofcollective bargaining.4.By refusing to bargain collectively with Amalgamated Clothing Workers ofAmerica, CIO, as the exclusive bargaining representative of the employees in the ap-propriate unit, J. H. Rutter-Rex Manufacturing Company, Inc., has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By such refusal to bargain and specifically by threats of refusing to deal with theUnion and of closing the plant, soliciting strikers to return to work, inquiring ofstrikers concerning their own and the Union's activities, threatening to dischargestrikers, and promising and granting benefits, thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7 of theAct, the Company has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid labor practices are unfair labor practices affecting commerce,within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]rAWheeling Pape Line, Inc,111 NLRB 244.56No issue has been raised concerning strikers, if any, who returned before July 9 butafter June 28The promise of vacation pay was to eligible employees "who work duringthe period June 28 to July 9." (In 1954 the Company's plants remained open, vacationpay being received as extra payI attach no significance to the fact that the eligibilityperiod for receiving vacation pay was "stretched" from 1 to 2 weeks.)66Wheeling Pipe Line, Inc., supra.